Exhibit 10.1

OFFICE LEASE

by and between

T-C 33 ARCH STREET LLC

a Delaware limited liability company

(“Landlord”)

and

JUNIPER PHARMACEUTICALS, INC.

a Delaware corporation

(“Tenant”)

Dated as of

October 15, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEASE OF PREMISES

     1   

BASIC LEASE PROVISIONS

     1   

STANDARD LEASE PROVISIONS

     5   

1.

   TERM      5   

2.

   BASE RENT AND SECURITY DEPOSIT      7   

3.

   ADDITIONAL RENT      9   

4.

   IMPROVEMENTS AND ALTERATIONS      16   

5.

   REPAIRS      19   

6.

   USE OF PREMISES      20   

7.

   UTILITIES AND SERVICES      23   

8.

   INSURANCE      27   

9.

   FIRE OR CASUALTY      31   

10.

   EMINENT DOMAIN      32   

11.

   ASSIGNMENT AND SUBLETTING      33   

12.

   DEFAULT      37   

13.

   ACCESS; CONSTRUCTION      42   

14.

   BANKRUPTCY      44   

15.

   INTENTIONALLY OMITTED      44   

16.

   SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES      44   

17.

   SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY      46   

18.

   PARKING; COMMON AREAS      47   

19.

   MISCELLANEOUS      48   

 

 

LIST OF EXHIBITS

 

Exhibit A-1    Floor Plan(s) Exhibit A-2    Legal Description of the Land
Exhibit B    Cleaning Specifications Exhibit C    Intentionally Omitted Exhibit
D    Form Tenant Estoppel Certificate Exhibit E    Tenant’s Commencement Letter

 

-i-



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (this “Lease”) is made between T-C 33 Arch Street LLC, a
Delaware limited liability company (“Landlord”), and the Tenant described in
Item 1 of the Basic Lease Provisions.

LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on Exhibit
A-2 attached hereto, which is also improved with landscaping and other
improvements, fixtures and common areas and appurtenances now or hereafter
placed, constructed or erected on the Land.

BASIC LEASE PROVISIONS

 

1.   Tenant:    JUNIPER PHARMACEUTICALS, INC. (“Tenant”) 2.   Building:   

33 Arch Street

Boston, Massachusetts 02110

3.   Description of Premises:    Suite 3110 comprising approximately 7,050
rentable square feet on the thirty-first (31st) floor of the Building.      The
Premises do not include the area above dropped ceilings, below the upper surface
of floor slabs or the areas outside of the inner surface of walls and plate
glass (the areas above dropped ceilings and outside the inner surface of
interior walls are referred to in this Lease as “Installation Areas”.   Rentable
Area:    Approximately 7,050 rentable square feet      603,309 rentable square
feet (subject to Paragraph 18)

 

-1-



--------------------------------------------------------------------------------

  Rentable Area of Building:    4.   Tenant’s Proportionate Share:    1.169%
(7,050 rsf/ 603,309 rsf) (See Paragraph 3) 5.   Base Rent:    (See Paragraph 2)
  Rent Commencement Date – Month 15:    $430,050.00 per year ($61.00/square foot
of Rentable Area/annum, payable in monthly installments of $35,837.50   Month
16-27:    $437,100.00 per year ($62.00/square foot of Rentable Area/annum,
payable in monthly installments of $36,425.00   Month 28-39:    $444,150.00 per
year ($63.00/square foot of Rentable Area/annum, payable in monthly installments
of $37,012.50 6.   Installment of Rent and Anticipated Additional Rent Payable
Upon Execution:    $35,837.50 7.   Security Deposit Payable Upon Execution:   
$107,512.50, in cash (See Paragraph 2(c) 8.   Base Year for Operating Expenses:
   Calendar year 2016 (See Paragraph 3)   Base Year for Real Estate Taxes:   
Calendar Year 2016 (See Paragraph 3) 9.   Term:    The period commencing on the
Commencement Date and ending at midnight on the last day of the 36th full
calendar month following the Rent Commencement Date (See Paragraph 1) 10.  
Commencement Date:    The later to occur of (a) November 1, 2015 and (b) the
date that Landlord substantially completes Landlord’s Work. (See Paragraph 1)
11.   Rent Commencement Date:    The date that is three (3) months after the
Commencement Date. (See Paragraph 1). 12.   Estimated Termination Date:   
January 31, 2019

 

-2-



--------------------------------------------------------------------------------

13.   Broker(s) (See Paragraph 19(k))      Landlord’s Broker:    CBRE-N.E.
Partners, L.P.   Tenant’s Broker:    Avison Young 14.   Number of Parking
Spaces:    Three (3) parking spaces on the terms described in Paragraph 18. 15.
  Address for Notices:      To:     TENANT:    To:     LANDLORD:   Prior to
occupancy of the Premises:    Office of the Building:   4 Liberty Square    33
Arch Street   Fourth Floor Boston,    Boston, Massachusetts 02110   MA 02109   
Attention: General Manager   Attention: Chief Financial Officer         With a
copy to: 16.  

After occupancy of the Premises:

 

33 Arch Street

Suite 3110

Boston, MA 02110

Attention: Chief Financial Officer

  

 

T-C 33 Arch Street LLC

c/o Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attn: Laura M. Palombo, Senior Director

17.   Address for Payment of Rent:   

All payments payable under this Lease shall be sent to Landlord at:

Office of the Building

33 Arch Street

Boston, Massachusetts 02110

     Or to such other address as Landlord may designate to Tenant from time to
time in writing. 18.   Guarantor:    None 19.   Tenant Improvement Allowance:   
None. (See Paragraph 4(a)). 20.   The “State”:    The Commonwealth of
Massachusetts.

 

-3-



--------------------------------------------------------------------------------

This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 19 which follow) and
Exhibits A-1 through Exhibit A-2 and Exhibits B through Exhibit E, all of which
are incorporated herein by this reference. In the event of any conflict between
the provisions of the Basic Lease Provisions and the provisions of the Standard
Lease Provisions, the Standard Lease Provisions shall control.

 

-4-



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

1. TERM

(a) The Term of this Lease shall commence on the Commencement Date (as defined
in Item 10 of the Basic Lease Provisions) and the Rent (defined below) shall
commence on the Rent Commencement Date (as defined in Item 11 of the Basic Lease
Provisions). Unless earlier terminated in accordance with the provisions hereof,
the Term of this Lease shall be the period shown in Item 9 of the Basic Lease
Provisions. As used herein, “Lease Term” shall mean the Term referred to in
Item 9 of the Basic Lease Provisions, subject to any early termination thereof
and the “Expiration Date” shall be the last day of the Lease Term. Unless
Landlord is terminating this Lease prior to the Termination Date (as defined in
Item 12 of the Basic Lease Provisions) in accordance with the provisions hereof,
Landlord shall not be required to provide notice to Tenant of the Expiration
Date. This Lease shall be a binding contractual obligation effective upon
execution hereof by Landlord and Tenant, notwithstanding the later commencement
of the Initial Term of this Lease.

(b) The Premises will be delivered to Tenant on the Commencement Date. If the
Commencement Date is delayed, this Lease shall not be void or voidable, nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom.
Notwithstanding anything to the contrary herein, if Landlord has not delivered
the Premises to Tenant with Landlord’s Work substantially complete on or before
February 1, 2016, as such date shall be extended for any delay in Landlord’s
Work caused by Force Majeure (except that any such extension due to Force
Majeure shall not exceed sixty (60) days) or Tenant’s acts or omissions, then
Tenant shall have the right to terminate this Lease by written notice delivered
to Landlord within five (5) business days after such date (as it may be
extended). If Tenant shall timely elect to terminate this Lease, neither party
shall have any further liability hereunder and Landlord shall promptly return to
Tenant the Security Deposit and any prepaid Rent. Tenant shall be permitted
access to the Premises prior to the Commencement Date for measurements and
installing cabling, and Landlord shall cooperate in permitting access at
reasonable times, provided that such access will not adversely affect the
performance of Landlord’s Work (as defined in Paragraph 4(a) below).

(c) Upon Landlord’s preparation and delivery to Tenant of Tenant’s Commencement
Letter in the form of Exhibit E attached hereto (the “Commencement Letter”),
Tenant shall acknowledge the same by executing a copy and shall return it to
Landlord. If Tenant fails to sign and return the Commencement Letter to Landlord
within ten (10) days of its receipt from Landlord, the Commencement Letter as
sent by Landlord shall be deemed to have correctly set forth the Commencement
Date and the other matters addressed in the Commencement Letter. Failure of
Landlord to send the Commencement Letter shall have no effect on the
Commencement Date.

(d) Provided that, at the time of such exercise, (i) this Lease is in full force
and effect, and (ii) no event of default shall have occurred and be continuing
(either at the time of exercise or at the commencement of the Extended Term),
and (iii) Tenant shall be in occupancy of the entire Premises for the conduct of
its business and shall not have assigned this Lease or sublet more than
thirty-three percent (33%) of the Premises (any of which conditions described in
clauses (i), (ii), and (iii) may be waived by Landlord at any time in Landlord’s
sole discretion),

 

-5-



--------------------------------------------------------------------------------

Tenant shall have the right and option to extend the Term of this Lease for one
(1) extended term (the “Extended Term”) of three (3) years by giving written
notice to Landlord not later than nine (9) months and not sooner than twelve
(12) months prior to the expiration date of the Term. The effective giving of
such notice of extension by Tenant shall automatically extend the Term of this
Lease for the Extended Term, and no instrument of renewal or extension need be
executed. In the event that Tenant fails timely to give such notice to Landlord,
this Lease shall automatically terminate at the end of the original Term and
Tenant shall have no further option to extend the Term of this Lease. The
Extended Term shall commence on the day immediately succeeding the expiration
date of the original Term and shall end on the day immediately preceding the
third (3rd) anniversary of the first day of the Extended Term. The Extended Term
shall be on all the terms and conditions of this Lease, except: (w) during the
Extended Term, Tenant shall have no further option to extend the Term, (x) the
Base Rent for the Extended Term shall be the Fair Market Rental Value of the
Premises as of the commencement of the Extended Term, taking into account all
relevant factors, determined pursuant to Paragraph 1(e) below, (y) Landlord
shall not be required to furnish any materials or perform any work to prepare
the Premises for Tenant’s occupancy during the Extended Term and Landlord shall
not be required to provide any work allowance or reimburse Tenant for any
alterations made or to be made by Tenant, or to grant Tenant any rent
concession, and (z) the Base Operating Expenses and the Base Real Estate Taxes
under this Lease for the Extended Term will be the Operating Expenses and Real
Estate Taxes, respectively, for the calendar year in which the commencement of
the Extended Term occurs. The Rentable Area of the Building and the Premises is
subject to adjustment by Landlord at the commencement of an Extended Term to
reflect any remeasurement thereof by Landlord’s architect or space planner after
the date hereof and prior to the determination of Fair Market Rental Rate for
such Extended Term.

(e) Promptly after receiving Tenant’s notice extending the Term of this Lease
pursuant to Paragraph 1(d) above, Landlord shall provide Tenant with Landlord’s
good faith estimate of the Fair Market Rental Value (as defined below) of the
Premises for the upcoming Extended Term. If Tenant is unwilling to accept
Landlord’s estimate of the Fair Market Rental Value as set forth in Landlord’s
notice referred to above, and the parties are unable to reach agreement thereon
within thirty (30) days after the delivery of such notice by Landlord, then
either party may submit the determination of the Fair Market Rental Value of the
Premises to arbitration by giving notice to the other party naming the
initiating party’s arbitrator within ten (10) days after the expiration of such
thirty (30)-day period. Within fifteen (15) days after receiving a notice of
initiation of arbitration, the responding party shall appoint its own arbitrator
by notifying the initiating party of the responding party’s arbitrator. If the
second arbitrator shall not have been so appointed within such fifteen (15) day
period, the Fair Market Rental Value of the Premises shall be determined by the
initiating party’s arbitrator. If the second arbitrator shall have been so
appointed, the two arbitrators thus appointed shall, within fifteen (15) days
after the responding party’s notice of appointment of the second arbitrator,
appoint a third arbitrator. If the two initial arbitrators are unable timely to
agree on the third arbitrator, then either may, on behalf of both, request such
appointment by the Boston office of JAMS, Inc., or its successor, or, on its
failure, refusal or inability to act, by a court of competent jurisdiction. The
Fair Market Rental Value of the Premises for the Extended Term shall be
determined by the method commonly known as Baseball Arbitration, whereby
Landlord’s selected arbitrator and Tenant’s selected arbitrator shall each set
forth its respective determination of the Fair Market Rental Value of the
Premises, and the third arbitrator must select one or the other (it being
understood

 

-6-



--------------------------------------------------------------------------------

that the third arbitrator shall be expressly prohibited from selecting a
compromise figure). Landlord’s selected arbitrator and Tenant’s selected
arbitrator shall deliver their determinations of the Fair Market Rental Value of
the Premises to the third arbitrator within five (5) Business Days of the
appointment of the third arbitrator and the third arbitrator shall render his or
her decision within ten (10) days after receipt of both of the other two
determinations of the Fair Market Rental Value of the Premises. The third
arbitrator’s decision shall be binding on both Landlord and Tenant. All
arbitrators shall be commercial real estate brokers who are independent from the
parties and who have had at least ten (10) years experience in comparable
buildings in the Financial District of Boston. Each party shall pay the fees of
it’s own arbitrator, and the fees of the third arbitrator shall be shared
equally by the parties. In the event Tenant initiates the aforesaid arbitration
process and as of the commencement of the Extended Term the amount of the Base
Rent for the Extended Term has not been determined, Tenant shall pay the amount
determined by Landlord for the Premises and when the determination has actually
been made, an appropriate retroactive adjustment shall be made as of the
commencement of the Extended Term if necessary. In the event that such
determination shall result in an overpayment by Tenant of any Base Rent, such
overpayment shall be paid by Landlord to Tenant promptly after such
determination has been made, and if such determination shall result in an
underpayment by Tenant of any Base Rent, Tenant shall pay any such amounts to
Landlord promptly following such determination. As used in this Lease, the term
“Fair Market Rental Value” shall mean the fixed rents that Landlord and other
owners have agreed to accept, and sophisticated nonaffiliated tenants have
agreed to pay, for terms commencing contemporaneously with the Extended Term in
the Building and in comparable buildings in the Financial District of Boston, in
current arms-length, nonequity (i.e., not being offered equity in the building),
transactions for comparable space (in terms of condition, improvements, floor
location, view and floor height) of a comparable size, for a term equal to the
applicable Extended Term and taking into account all other relevant factors.

2. BASE RENT AND SECURITY DEPOSIT

(a) Tenant agrees to pay with respect to each calendar month (and
proportionately on a per diem basis for any partial calendar month of the Lease
Term) from and after the Rent Commencement Date as Base Rent (“Base Rent”) for
the Premises the sums shown for such periods in Item 5 of the Basic Lease
Provisions.

(b) Except as expressly provided to the contrary in this Lease, Base Rent shall
be payable in consecutive monthly installments, in advance, without demand,
deduction or offset, except as expressly provided herein, commencing on the Rent
Commencement Date and continuing on the first day of each calendar month
thereafter until the expiration of the Lease Term. The first full monthly
installment of Base Rent and Tenant’s Proportionate Share of Operating Expenses
shall be payable upon Tenant’s execution of this Lease and shall be credited
against the Rent next coming due. The obligation of Tenant to pay Rent and other
sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. In the event Landlord delivers possession of the
Premises to Tenant prior to the Commencement Date, Tenant agrees it shall be
bound by and subject to all terms, covenants, conditions and obligations of this
Lease during the period between the date possession is delivered and the
Commencement Date, other than the payment of Base Rent, in the same manner as if
delivery had occurred on the Commencement Date.

 

-7-



--------------------------------------------------------------------------------

(c) Simultaneously with the execution of this Lease, Tenant has paid or will pay
Landlord the security deposit (the “Security Deposit”) in Item 7 of the Basic
Lease Provisions as security for the performance of the provisions hereof by
Tenant, if applicable. Landlord shall not be required to keep the Security
Deposit separate from its general funds and Tenant shall not be entitled to
interest thereon.

If Tenant defaults with respect to any provision of this Lease, including,
without limitation, the provisions relating to the payment of Rent or the
restoration of the Premises upon the termination of this Lease, or the payment
of amounts which Landlord may be entitled to recover pursuant to the terms
hereof, Landlord may, but shall not be required to, use, apply or retain all or
any part of the Security Deposit (i) for the payment of any Rent or any other
sum in default, (ii) for the payment of any other amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default hereunder, or
(iii) to compensate Landlord for any other loss or damage which Landlord may
suffer by reason of Tenant’s default hereunder, including, without limitation,
costs and reasonable attorneys’ fees incurred by Landlord to recover possession
of the Premises following a default by Tenant hereunder. The use or application
of the Security Deposit or any portion thereof shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages.

If any portion of the Security Deposit is so used or applied, Tenant shall, upon
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit within five (5) business days to the appropriate amount, as
determined hereunder. If Tenant shall fully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days following the expiration of
the Lease Term; provided, however, that Landlord may retain the Security Deposit
until such time as any amount due from Tenant in accordance with Paragraph 3
below has been determined and paid to Landlord in full and Tenant has
surrendered the Premises in accordance with the provisions of law, now or
hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage caused by the act or omission
of Tenant or any Tenant Affiliates (as defined in Paragraph 6(f)(i) below).

On the first (1st) anniversary of the Commencement Date, provided that Tenant is
not then in default under this Lease and Tenant has not previously been in
default, the amount of the Security Deposit shall be reduced to $71,675.00.
Provided that the foregoing conditions have been satisfied, Landlord shall
promptly return $35,837.50 to Tenant and the remaining amount of the Security
Deposit shall remain in effect at all times during the remainder of the Term.

(d) The parties agree that for all purposes hereunder the Premises and the
Building shall be stipulated to contain the number of square feet of Rentable
Area respectively described in Item 3 of the Basic Lease Provisions.

(e) Base Rent shall be paid to Landlord absolutely net of all costs and
expenses, except as otherwise expressly provided in this Lease. The provisions
for payment of Operating Expenses by means of periodic payment of Tenant’s
Proportionate Share of estimated Operating Expenses and the year end adjustment
of such payments are intended to pass on to Tenant and reimburse Landlord for
Tenant’s Proportionate Share of all costs and expenses of the nature described
in Paragraph 3 of this Lease.

 

-8-



--------------------------------------------------------------------------------

3. ADDITIONAL RENT

(a) If Operating Expenses (defined below) for the Land and Building for any
calendar year during the Lease Term exceed Base Operating Expenses (defined
below), Tenant shall pay to Landlord, concurrent with each installment of Base
Rent as additional rent (together with all other amounts payable under this
Lease, “Operating Expenses Additional Rent”) an amount equal to Tenant’s
Proportionate Share (defined below) of such excess (“Operating Expenses
Excess”). If Real Estate Taxes (defined below) for the Land and Building for any
calendar year during the Lease Term exceed Base Real Estate Taxes (defined
below), Tenant shall pay to Landlord as additional rent (“Taxes Additional
Rent”) an amount equal to Tenant’s Proportionate Share of such excess (“Taxes
Excess”). The term “Additional Rent” shall mean, collectively, the Operating
Expenses Additional Rent and Taxes Additional Rent.

(b) “Tenant’s Proportionate Share” is, subject to the provisions of Paragraph
18, the percentage number described in Item 4 of the Basic Lease Provisions.
Tenant’s Proportionate Share represents, subject to the provisions of Paragraph
18, a fraction, the numerator of which is the number of square feet of Rentable
Area in the Premises and the denominator of which is the number of square feet
of Rentable Area for lease to third parties in the Building, as determined by
Landlord pursuant to Paragraph 18.

(c) “Base Operating Expenses” means all Operating Expenses incurred or payable
by Landlord during the calendar year specified as Tenant’s Base Year for
Operating Costs in Item 8 of the Basic Lease Provisions. The term “Base Real
Estate Taxes” shall mean all Real Estate Taxes incurred or payable by Landlord
during the calendar year specified as Tenant’s Base Year for Real Estate Taxes
in Item 8 of the Basic Lease Provisions.

(d) “Operating Expenses” means all costs, expenses and obligations incurred or
payable by Landlord in connection with the operation, ownership, management,
repair or maintenance of the Land and Building during or allocable to the Lease
Term, including without limitation, the cost of services and utilities
(including taxes and other charges incurred in connection therewith) provided to
the Premises (other than those separately metered utilities for which Tenant is
responsible under this Lease), the Building or the Land, including, without
limitation, water, power, gas, sewer, waste disposal, telephone and cable
television facilities, fuel, supplies, equipment, tools, materials, service
contracts, janitorial service, waste and refuse disposal, window cleaning,
maintenance and repair of sidewalks and Building exterior and services areas,
gardening and landscaping; insurance, including, but not limited to, public
liability, fire, property damage, wind, hurricane, earthquake, terrorism, flood,
rental loss, rent continuation, boiler machinery, business interruption,
contractual indemnification and property/casualty coverage insurance for the
Land and/or Building and such other insurance as is carried by Landlord in its
discretion, and the deductible portion of any insured loss otherwise

 

-9-



--------------------------------------------------------------------------------

covered by such insurance; the cost of compensation, including employment,
welfare and social security taxes, paid vacation days, disability, pension,
medical and other fringe benefits of all persons (including independent
contractors) who perform services connected with the operation, maintenance,
repair or replacement of the Land and/or Building; any association assessments,
costs, dues and/or expenses relating to the Land and/or Building; personal
property taxes on and maintenance and repair of equipment and other personal
property used in connection with the operation, maintenance or repair of the
Land and/or Building; repair and replacement of window coverings provided by
Landlord in the premises of tenants in the Building; such reasonable auditors’
fees and legal fees as are incurred in connection with the operation,
maintenance or repair of the Land and/or Building, except as excluded below; a
property management fee in an annual amount not to exceed the greater of the
then market rate for such services or five percent (5%) of gross revenue from
the Building (which fee may be imputed on a reasonable basis if Landlord has
internalized, management or otherwise acts as its own property manager); the
maintenance of any easements or ground leases benefiting the Land and/or
Building, whether by Landlord or by an independent contractor; license, permit
and inspection fees; all costs and expenses required by any governmental or
quasi-governmental authority or by applicable law not in effect as of the Date
of this Lease, for any reason, including capital improvements, whether
capitalized or expensed for accounting or tax purposes, and the cost of any
capital improvements made to the Land or Building by Landlord which are intended
to effect economies in the operation or maintenance of the Land or building,
reduce future Operating Expenses, enhance the safety or, security of the Land or
Buildings or its occupants or reduce the environmental impact of the Building
(provided that with respect to all such costs which are capital in nature there
shall be included in any calendar year only the amount of the straight-line
amortization of such cost over the lesser of (A) the useful life of the
associated item and (B) the Payback Period (as hereinafter defined), together in
either case with interest thereon at the rate of ten percent (10%) per annum or
such higher rate as may have been paid by Landlord on funds borrowed for the
purpose of funding such improvements); the cost of air conditioning, heating,
ventilating, plumbing, elevator maintenance and repair (to include the
replacement of components which are in the nature of repairs as hereinafter
described) and other mechanical and electrical systems repair and maintenance
(including the replacement of components of the systems which are in the nature
of repairs and are not required to be considered capital expenses under first
class office building accounting standards even if such item might be classified
as a capital expenditure under generally accepted accounting principles (by way
of example, a fan motor in an HVAC distribution box might be a capital expense
under generally accepted accounting principles but would be considered as a
repair under first class office building accounting standards as in use by the
Building)); sign maintenance; and Common Area (defined below) repair,
resurfacing, operation and maintenance; the reasonable cost for temporary lobby
displays and events commensurate with the operation of a similar class building,
and the cost of providing security services, if any, deemed appropriate by
Landlord from time to time. “Payback Period” means the period of time that
Landlord reasonably estimates it will take for the cost savings resulting from a
capital improvement to equal the total cost of the capital improvement.

The following items shall be excluded from Operating Expenses:

(i) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving vacant
space in the Building for tenants or prospective tenants of the Building;

 

-10-



--------------------------------------------------------------------------------

(ii) costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or vacant space;

(iii) Landlord’s costs of any services provided to tenants to the extent
Landlord is entitled to be reimbursed by such tenants as an additional charge or
rental over and above the Base Rent and Operating Expenses payable under the
lease with such tenant or other occupant;

(iv) any depreciation or amortization of the Building or any personal property
contained therein;

(v) costs incurred due to a violation of Law (defined below) by Landlord
relating to the Land or Building;

(vi) interest on debt or amortization payments on any mortgages or deeds of
trust or any other debt for borrowed money, except as expressly permitted
herein;

(vii) repairs or other work occasioned by fire, windstorm or other work to the
extent paid for through insurance or condemnation proceeds (excluding any
deductible), or that would have been paid had Landlord maintained the insurance
that Landlord is required to maintain hereunder; and

(viii) legal fees and expenses or other professional or consulting fees and
expenses incurred for (i) negotiating lease terms for prospective tenants,
(ii) negotiating termination or extension of leases with existing tenants,
(iii) proceedings against any other specific tenant relating solely to the
collection of rent or other sums due to Landlord from such tenant; (iv) the
purchase or sale of the Building or (v) negotiating or enforcing any ground
lease related to all or any portion of the Land, or (vi) litigating or resolving
disputes;

(ix) except as expressly set forth above in this Paragraph 3(d), the cost of
alterations, additions, capital improvements, equipment replacements and other
items which under generally accepted accounting principles are properly
classified as capital expenditures; it being further understood and agreed to by
the parties that, with respect to capital expenditures for the purpose of
reducing Operating Expenses, the annual amortization to be included in Operating
Expenses shall not exceed Landlord’s reasonable estimate of the annual savings
realized by such capital expenditures;

(x) ground rent;

 

-11-



--------------------------------------------------------------------------------

(xi) repairs necessitated by the negligence or willful misconduct of Landlord;

(xii) compensation paid to officers, executives or employees above the level of
building manager (however titled) of Landlord and/or Landlord’s property
manager;

(xiii) overtime HVAC costs or excess electricity costs that are separately
charged to Building tenants, including without limitation Tenant;

(xiv) operating expenses which are individually responsibility of Tenant or of
other tenants and the cost of performing additional services that are separately
charged to Building tenants, including without limitation Tenant;

(xv) any amounts payable by Landlord as a result of Landlord’s failure to
perform its obligations on a timely basis, or by way of indemnity or for damages
or which constitute a fine, interest, or penalty, including interest or
penalties for any late payments of Operating Expenses;

(xvi) any costs representing an amount paid for services or materials to a
related person, firm, or entity to the extent such amount exceeds the amount
that would be paid for such services or materials at the then existing market
rates to an unrelated person, firm or corporation;

(xvii) the cost of overtime or other expenses to Landlord in curing its
defaults;

(xviii) income and franchise taxes of Landlord;

(xix) any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(xx) attorneys’ fees and other costs and expenses awarded to any tenant pursuant
to any lease, or incurred as a result of Landlord’s failure to maintain any
insurance required of Landlord under this Lease or any other lease;

(xxi) costs associated with the operation of the legal entity which constitutes
the Landlord or persons or entities which constitute or are affiliated with the
Landlord or its partners or members, as such costs are separate and apart from
costs associated with the operation of the Building, including legal entity
formation, internal entity accounting and internal legal matters;

(xxii) reserves;

(xxiii) capital expenses, except as otherwise included above in this Paragraph
3;

 

-12-



--------------------------------------------------------------------------------

(xxiv) costs of environmental testing, compliance and remediation, other than as
incurred in order to perform Landlord’s maintenance and repair obligations at
the Property in compliance with applicable Laws regarding Hazardous Materials;

(xxv) advertising expenses; and

(xxvi) political or charitable contributions.

(e) “Real Estate Taxes”. Any form of assessment, license fee, license tax,
business license fee, levy, charge, improvement bond, tax, water and sewer rents
and charges, utilities and communications taxes and charges or similar or
dissimilar imposition imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any other governmental charge, general and special,
ordinary and extraordinary, foreseen and unforeseen, which may be assessed
against any legal or equitable interest of Landlord in the Premises, Building or
the Land. Real Estate Taxes shall also include, without limitation:

(i) any hereafter adopted assessment, tax, fee, levy or charge in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the ad valorem real property taxes. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of “Real Estate Taxes” for
the purposes of this Lease;

(ii) any assessment tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Building, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof but not on Landlord’s other
operations;

(iii) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises and any business improvement district assessments or
charges, or PILOT (i.e., payments in lieu of taxes payments);

(iv) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Land is a part; and/or

(v) any costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred in attempting to protest, reduce or minimize Real Estate Taxes,
provided however, if Landlord receives a refund of any Real Estate Taxes paid in
part by Tenant with respect to any period of time during the Term, whether
through abatement proceedings or otherwise, provided that Tenant is not then in
default, Landlord shall pay

 

-13-



--------------------------------------------------------------------------------

Tenant, or credit against remaining Additional Rent in the Term, Tenant’s
Proportionate Share of such refund, after deducting such costs and expenses from
the total refund (prior to allocating Tenant’s Proportionate Share of same).

(f) Operating Expenses for any calendar year during which actual occupancy of
the Building is less than ninety-five percent (95%) of the Rentable Area of the
Building shall be appropriately adjusted to reflect ninety-five percent
(95%) occupancy of the existing Rentable Area of the Building during such
period. In determining Operating Expenses, if any services or utilities are
separately charged to tenants of the Building or others, Operating Expenses
shall be adjusted by Landlord to reflect the amount of expense which would have
been incurred for such services or utilities on a full time basis for normal
Building operating hours. Operating Expenses for the Tenant’s Base Year for
Operating Expenses (as defined in Item 8 of the Basic Lease Provisions) shall
not include Operating Expenses attributable to temporary market-wide labor-rate
increases and/or utility rate increases due to extraordinary circumstances,
including, but not limited to Force Majeure, conservation surcharges, boycotts,
embargoes, or other shortages. In no event shall the components of utilities for
any calendar year related to electrical costs be less than the components of
electrical costs in the Base Year for Operating Expenses. In the event (i) the
Commencement Date shall be a date other than January 1, (ii) the date fixed for
the expiration of the Lease Term shall be a date other than December 31,
(iii) of any early termination of this Lease, or (iv) of any increase or
decrease in the size of the Premises, then in each such event, an appropriate
adjustment in the application of this Paragraph 3 shall, subject to the
provisions of this Lease, be made to reflect such event on a basis reasonably
determined by Landlord to be consistent with the principles underlying the
provisions of this Paragraph 3. Landlord shall also have the right, in its sole
discretion, to allocate and prorate any portion or portions of the Operating
Expenses in any reasonable manner, provided that in all cases the allocation and
proration is handled the same way in the Base Operating Expense and in Base Real
Estate Taxes as in subsequent years (with modifications as necessary to reflect
any change associated with Fair Market Rental Rate in Extension Period(s), if
any). Without limiting the generality of the foregoing, Landlord shall have the
right, from time to time, to reasonably and equitably allocate and prorate some
or all of the Operating Expenses among different tenants to reflect the portion
of particular Operating Expenses incurred for such tenants (the “Cost Pools”),
adjusting Tenant’s Proportionate Share as to each of the separately allocated
costs based on the ratio of the Rentable Area of the Premises to the Rentable
Area of all of the premises to which such costs are allocated. Such Cost Pools
may include, without limitation, the office space tenants and retail space
tenants of the Building. In addition, Landlord shall have the right to contract
or otherwise arrange for amenities, services or utilities (the cost of which is
included within Operating Expenses) to be on a common or shared basis to both
the Building (i.e., the area with respect to which Operating Expenses are
determined) and adjacent areas not included within the Land and Building, so
long as the basis on which the cost of such amenities, services or utilities is
allocated to the Building is determined on an arms-length basis or some other
basis reasonably determined by Landlord reflecting a reasonable allocation of
the amenities, services, or utilities provided to the Building.

(g) Prior to the commencement of each calendar year of the Lease Term following
the Commencement Date, Landlord shall have the right to give to Tenant a written
estimate of Tenant’s Proportionate Share of Operating Expenses Excess and/or
Taxes Excess, if any, for the Building and/or the Land for the ensuing year.
Tenant shall pay such estimated amount to

 

-14-



--------------------------------------------------------------------------------

Landlord in equal monthly installments, in advance on the first day of each
month, concurrent with each payment of Base Rent. Landlord shall use reasonable
efforts to furnish to Tenant, within one hundred twenty (120) days after the end
of each calendar year, a statement, indicating in reasonable detail the excess
or shortfall of (i) Operating Expenses over Base Operating Expenses for such
period, (ii) Real Estate Taxes over Base Real Estate Taxes for such period, and
the parties shall, within thirty (30) days thereafter, make any payment or
allowance necessary to adjust Tenant’s estimated payments to Tenant’s actual
share of such excess or shortfall as indicated by such annual statement. Such
statement shall constitute an account stated, subject to the provisions of
subparagraph 3(i) below. Any payment due Landlord shall be payable by Tenant
within thirty (30) days after demand from Landlord. Any amount due Tenant shall
be credited against installments next becoming due under this Paragraph 3(g) or
refunded to Tenant, if requested by Tenant.

(h) Tenant shall pay ten (10) days before delinquency, all taxes and assessments
(i) levied against any personal property, Alterations, tenant improvements or
trade fixtures of Tenant in or about the Premises, (ii) based upon this Lease or
any document to which Tenant is a party creating or transferring an interest in
this Lease or an estate in all or any portion of the Premises, and (iii) levied
for any business, professional, or occupational license fees. If any such taxes
or assessments are levied against Landlord or Landlord’s property or if the
assessed value of the Land and Building is increased by the inclusion therein of
a value placed upon such personal property or trade fixtures, Tenant shall upon
demand reimburse Landlord for the taxes and assessments so levied against
Landlord, or such taxes, levies and assessments resulting from such increase in
assessed value. To the extent that any such taxes are not separately assessed or
billed to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord.

(i) Any delay or failure of Landlord in (i) delivering any estimate or statement
described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of Operating Expenses Excess and/or Taxes Excess shall not
constitute a waiver of its right to require an increase in Rent, or in any way
impair the continuing obligations of Tenant under this Paragraph 3. In the event
of any dispute as to any Additional Rent due under this Paragraph 3, Tenant, an
officer of Tenant or Tenant’s certified public accountant (but (a) in no event
shall Tenant hire or employ an accounting firm or any other person to audit
Landlord as set forth under this Paragraph who is compensated of paid for such
audit on a contingency basis and (b) in the event Tenant hires or employs an
independent certified public accountant to perform such audit, Tenant shall
provide Landlord with a copy of the engagement letter) shall have the right
after reasonable notice and at reasonable times to inspect Landlord’s accounting
records at Landlord’s accounting office. If, after such inspection, Tenant still
disputes such Additional Rent, upon Tenant’s written request therefor, a
certification as to the proper amount of Operating Expenses and/or Real Estate
Taxes and the amount due to or payable by Tenant shall be made by an independent
certified public accountant. If Landlord and Tenant cannot mutually agree to an
independent certified public accountant, then the parties agree that Landlord
shall choose an independent certified public accountant to conduct the
certification as to the proper amount of Tenant’s Proportionate Share of
Operating Expenses and/or Real Estate Taxes due by Tenant for the period in
question; provided, however, such certified public accountant shall not be the
accountant who conducted Landlord’s initial calculation of Operating Expenses
and/or Real Estate Taxes to which Tenant is now objecting. Such certification
shall be final and conclusive as to all parties. If the certification reflects
that Tenant has overpaid Tenant’s Proportionate

 

-15-



--------------------------------------------------------------------------------

Share of Operating Expenses and/or Real Estate Taxes for the period in question,
then Landlord shall credit such excess to Tenant’s next payment of Operating
Expenses and/or Real Estate Taxes or, at the request of Tenant, promptly refund
such excess to Tenant and conversely, if Tenant has underpaid Tenant’s
Proportionate Share of Operating Expenses and/or Real Estate Taxes, Tenant shall
promptly pay such additional Operating Expenses and/or Real Estate Taxes to
Landlord. Tenant agrees to pay the cost of such certification and the
investigation with respect thereto, provided that if it is finally determined or
mutually agreed that the amount of the Operating Expenses and/or Real Estate
Taxes payable by Tenant was overstated by more than six percent (6%), Landlord
shall reimburse Tenant for the reasonable out-of-pocket costs and expenses
incurred by Tenant in such examination, up to a maximum of the lesser of
(i) $3,500.00 and (ii) the amount of the overstatement of the Operating Expenses
payable by Tenant. Tenant waives the right to dispute any matter relating to the
calculation of Operating Expenses and/or Real Estate Taxes or Additional Rent
under this Paragraph 3 if any claim or dispute with respect thereto is not
asserted in writing to Landlord within ninety (90) days after delivery to Tenant
of the original billing statement with respect thereto. Such statement shall be
considered final, except as to matters which are timely disputed and as to any
exceptions arising from such disputes which are not taken within forty-five
(45) days following Landlord making the appropriate records available for
examination as described above. Notwithstanding the foregoing, Tenant shall
maintain strict confidentiality of all of Landlord’s accounting records and
shall not disclose the same to any other person or entity except for Tenant’s
professional advisory representatives (such as Tenant’s employees, accountants,
advisors, attorneys and consultants) with a need to know such accounting
information, who agree to similarly maintain the confidentiality of such
financial information.

(j) Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Proportionate Share of
Operating Expenses Excess and/or Taxes Excess for the year in which this Lease
terminates, Tenant shall immediately pay any increase due over the estimated
Operating Expenses and/or Real Estate Taxes paid, and conversely, any
overpayment made by Tenant shall be promptly refunded to Tenant by Landlord.
This Paragraph 3(j) shall survive the expiration or earlier termination of this
Lease.

(k) The Base Rent, Additional Rent, late fees, and other amounts required to be
paid by Tenant to Landlord hereunder (including the Operating Expenses Excess
and Taxes Excess) are sometimes collectively referred to as, and shall
constitute, “Rent”.

4. IMPROVEMENTS AND ALTERATIONS

(a) Landlord shall deliver the Premises to Tenant, and Tenant agrees to accept
the Premises from Landlord in its existing “AS-IS”, “WHERE-IS” and “WITH ALL
FAULTS” condition, and Landlord shall have no obligation to refurbish or
otherwise improve the Premises throughout the Lease Term; provided, however, and
notwithstanding the foregoing to the contrary, Landlord shall, at Landlord’s
expense, remove the prior tenant’s name on the entry glass and install new
Building standard carpet and paint (colors to be selected by Tenant) the
Premises using Building standard paint, at Landlord’s sole cost and expense
(“Landlord’s Work”). Landlord shall also, at Tenant’s sole cost and expense,
install Tenant’s name on such glass (using materials supplied by Tenant and
approved in advance by Landlord).

 

-16-



--------------------------------------------------------------------------------

(b) Any alterations, additions, or improvements made by or on behalf of Tenant
to the Premises (“Alterations”) shall be subject to Landlord’s prior written
consent and Alterations may to the extent necessary include installation of
equipment and cabling in the Installation Areas. Landlord’s consent shall not be
unreasonably withheld with respect to proposed Alterations that (i) comply with
all applicable Laws; (ii) are compatible with the Building and its mechanical,
electrical, HVAC and life safety systems; (iii) will not interfere with the use
and occupancy of any other portion of the Building by any other tenant or their
invitees; (iv) do not affect the structural portions of the Building; and,
(v) do not and will not, whether alone or taken together with other
improvements, require the construction of any other improvements or alterations
within the Building. Tenant shall cause, at its sole cost and expense, all
Alterations to comply with insurance requirements and with Laws and shall
construct, at its sole cost and expense, any alteration or modification required
by Laws as a result of any Alterations. All Alterations shall be constructed at
Tenant’s sole cost and expense, in a first class and good and workmanlike manner
by contractors reasonably acceptable to Landlord and only good grades of
materials shall be used. All plans and specifications for any Alterations shall
be submitted to Landlord for its approval. Landlord may monitor construction of
the Alterations and Tenant shall reimburse Landlord for any costs incurred by
Landlord in monitoring such construction. Without limiting the generality of the
foregoing, Tenant shall pay to Landlord, within ten (10) business days after
completion of any Alterations, the actual, reasonable costs incurred by Landlord
for services rendered by Landlord’s management personnel and engineers to
coordinate and/or supervise any of the Alterations to the extent such services
are provided in excess of or after the normal on-site hours of such engineers
and management personnel. Landlord’s right to review plans and specifications
and to monitor construction shall be solely for its own benefit, and Landlord
shall have no duty to see that such plans and specifications or construction
comply with applicable laws, codes, rules and regulations. Without limiting the
other grounds upon which Landlord may refuse to approve any contractor or
subcontractor, Landlord may take into account the desirability of maintaining
harmonious labor relations at the Building. Landlord may also require that all
life safety related work and all mechanical, electrical, plumbing and roof
related work be performed by contractors designated by Landlord. Landlord shall
have the right, in its sole discretion, to instruct Tenant to remove those
improvements or Alterations from the Premises and the Installation Areas which
(i) were not approved in advance by Landlord, and (ii) were not built in
conformance with the plans and specifications approved by Landlord. In addition,
Landlord may specify during its review of plans and specifications for
Alterations those Alterations which Landlord will require Tenant to remove upon
the expiration of this Lease. Except as set forth in the preceding sentence,
Tenant shall not be obligated to remove such Alterations at the expiration of
this Lease. Landlord shall not unreasonably withhold or delay its approval of
improvements or Alterations that Landlord requires Tenant to remove at the
expiration of the Lease, but may require additional security from Tenant with
respect thereto. If upon the termination of this Lease Landlord requires Tenant
to remove any or all of such Alterations from the Premises and the Installation
Areas, then Tenant, at Tenant’s sole cost and expense, shall promptly remove
such Alterations and improvements and Tenant shall repair and restore the
Premises and the Installation Areas to their original condition as of the
Commencement Date, reasonable wear and tear excepted. Any Alterations remaining
in the Premises or the Installation Areas following the expiration of the Lease
Term or following the surrender of the Premises from Tenant to Landlord, shall
become the property of Landlord unless Landlord notifies Tenant otherwise.
Tenant shall provide Landlord with the identities and

 

-17-



--------------------------------------------------------------------------------

mailing addresses of all persons performing work or supplying materials, prior
to beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for bodily injury or property damage
during construction. Upon completion of any Alterations and upon Landlord’s
reasonable request, Tenant shall deliver to Landlord sworn statements setting
forth the names of all contractors and subcontractors who did work on the
Alterations and final lien waivers from all such contractors and subcontractors.
Additionally, upon completion of any Alteration which requires the filing of
plans with the designated office of the Commonwealth of Massachusetts or the
City of Boston to allow Tenant to lawfully construct such Alterations, Tenant
shall provide Landlord, at Tenant’s expense, with a complete set of plans in
reproducible form and specifications reflecting the actual conditions of the
Alterations, together with a copy of such plans on diskette in the AutoCAD
format or such other format as may then be in common use for computer assisted
design purposes. Tenant shall pay to Landlord, as additional rent, the
reasonable costs of Landlord’s engineers and other consultants (but not
Landlord’s on-site management personnel) for review of all plans, specifications
and working drawings for the Alterations and for the incorporation of such
Alterations in the Landlord’s master Building drawings, within ten (10) business
days after Tenant’s receipt of invoices either from Landlord or such consultants
together with (in any event) an administrative charge of five percent (5%) of
the actual costs of such work.

(c) Tenant shall keep the Premises, the Building and the Land free from any and
all liens arising out of any Alterations, work performed, materials furnished,
or obligations incurred by or for Tenant. In the event that Tenant shall not,
within ten (10) days following the imposition of any such lien, cause the same
to be released of record by payment or posting of a bond in a form and issued by
a surety acceptable to Landlord, Landlord shall have the right, but not the
obligation, to cause such lien to be released by such means as it shall deem
proper (including payment of or defense against the claim giving rise to such
lien); in such case, Tenant shall reimburse Landlord for all amounts so paid by
Landlord in connection therewith, together with all of Landlord’s costs and
expenses, with interest thereon at the Default Rate (defined below) and Tenant
shall indemnify and defend each and all of the Landlord Indemnitees (defined
below) against any damages, losses or costs arising out of any such claim.
Tenant’s indemnification of Landlord contained in this Paragraph shall survive
the expiration or earlier termination of this Lease. Such rights of Landlord
shall be in addition to all other remedies provided herein or by law.

(d) NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.

 

-18-



--------------------------------------------------------------------------------

5. REPAIRS

(a) Landlord shall maintain in good condition and repair (i) the structural
portions of the Building, (ii) the exterior walls of the Building, including,
without limitation, glass and glazing, (iii) the roof, (iv) mechanical,
electrical, plumbing and life safety systems [except for any lavatory, shower,
toilet, wash basin and kitchen facilities that serve Tenant exclusively and any
supplemental heating and air conditioning systems (including all plumbing
connected to said facilities or systems serving only the Premises)], (v) Common
Areas (including lighting in the Common Areas and snow and ice removal from
sidewalks abutting the Building), and (vi) the Installation Area, except those
elements of such area that Tenant is required to repair under Section 5(b)
below. Landlord shall not be deemed to have breached any obligation with respect
to the condition of any part of the Land or Building unless Tenant has given to
Landlord written notice of any required repair and Landlord has not made such
repair within a reasonable time following the receipt by Landlord of such
notice. The foregoing notwithstanding: (i) Tenant shall pay for the cost of any
repairs as a result of damage to any of the foregoing to the extent caused by
the acts or omissions of Tenant or it agents, employees or contractors, except
to the extent such repairs are covered by insurance carried or required to be
carried by Landlord pursuant to the provisions of Paragraph 8(e) below; and
(ii) the obligations of Landlord pertaining to damage or destruction by casualty
shall be governed by the provisions of Paragraph 9. Landlord shall have the
right but not the obligation to undertake work of repair that Tenant is required
to perform under this Lease and that Tenant fails or refuses to perform within
applicable periods (including applicable notice and grace periods, if any). All
costs reasonably incurred by Landlord (including out of pocket costs and a
reasonable allocation of Landlord’s internal costs if employees of Landlord
perform such work or repair) in performing any such work or repair for the
account of Tenant shall be repaid by Tenant to Landlord upon demand, together
with an administration fee equal to ten percent (10%) of such costs. Except as
expressly provided in this paragraph and in Paragraphs 9 and 7(f) of this Lease,
there shall be no abatement of Rent and except for the obligation to make
repairs necessitated by Landlord’s acts or omissions, no liability of Landlord
by reason of any injury to or interference with Tenant’s business arising from
the making of any repairs, alterations or improvements in or to any portion of
the Premises, the Building or the Land. Landlord agrees to use reasonable
efforts to minimize disruption to Tenant’s operations in connection with
Landlord’s repairs. Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

(b) Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors reasonably acceptable to the
Landlord, of all facilities which are not expressly required to be maintained or
repaired by Landlord and which are located in the Premises, including, without
limitation, lavatory, shower, toilet, wash basin and kitchen facilities, and
supplemental heating and air conditioning systems (including all plumbing
serving only the Premises connected to said facilities or systems installed by
or on behalf of Tenant or existing in the Premises or in the Installation Areas
at the time of Landlord’s delivery of the Premises to Tenant). Tenant shall make
all repairs to the Premises not required to be made by Landlord under
sub-paragraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality and shall make repairs to the Installation
Area (but only to the extent the repairs relate to components connected to the
lavatory, shower, toilet, wash basin and kitchen facilities that serve the
Premises exclusively, or relate to damage caused by Tenant’s negligence

 

-19-



--------------------------------------------------------------------------------

or willful misconduct). Tenant shall do all decorating, remodeling, alteration
and painting required by Tenant during the Lease Term. Tenant shall pay for the
cost of any repairs to the Premises, the Building or the Land made necessary by
any negligence or willful misconduct of Tenant or any of its assignees,
subtenants, employees or their respective agents, representatives, contractors,
or other persons permitted in or invited to the Premises, the Building or the
Land by Tenant, except to the extent such repairs are covered by insurance
carried or required to be carried by Landlord or Tenant pursuant to the
provisions of Paragraph 8(e) below. If Tenant fails to make such repairs or
replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord the cost thereof reasonably incurred by Landlord
(including out of pocket costs and a reasonable allocation of Landlord’s
internal costs if employees of Landlord perform such work or repair), together
with an administration fee equal to ten percent (10%) of such costs.

(c) Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
and damage by fire or other casualty excepted. Except as otherwise set forth in
Paragraph 4(b) of this Lease, Tenant shall remove from the Premises and the
Installation Areas all trade fixtures, furnishings and other personal property
of Tenant and all computer and phone cabling and wiring installed by or on
behalf of Tenant, shall repair all damage caused by such removal, and shall
restore the Premises to its original condition, reasonable wear and tear
excepted. In addition to all other rights Landlord may have, in the event Tenant
does not so remove any such fixtures, furnishings or personal property, Tenant
shall be deemed to have abandoned the same, in which case Landlord may store or
dispose of the same at Tenant’s expense, appropriate the same for itself, and/or
sell the same in its discretion.

6. USE OF PREMISES

(a) Tenant shall use the Premises only for general office uses and shall not use
the Premises or permit the Premises to be used for any other purpose. Landlord
shall have the right to deny its consent to any change in the permitted use of
the Premises in its sole and absolute discretion.

(b) Tenant shall not at any time use or occupy the Premises, or permit any act
or omission in or about the Premises in violation of any law, statute, ordinance
or any governmental rule, regulation or order (collectively, “Law” or “Laws”)
and Tenant shall, upon written notice from Landlord, discontinue any use of the
Premises which is declared by any governmental authority to be a violation of
Law. If any Law shall, by reason of the nature of Tenant’s use or occupancy of
the Premises for other than general office use, impose any duty upon Tenant or
Landlord with respect to (i) modification or other maintenance of the Premises,
the Building or the Land, or (ii) the use, Alteration or occupancy thereof,
Tenant shall comply with such Law at Tenant’s sole cost and expense. Subject to
Tenant’s obligations herein, Landlord shall be responsible for compliance with
applicable Laws with respect to modification or other maintenance of the Common
Areas and the Land. This Lease shall be subject and subordinate to all Security
Documents (as defined in Paragraph 16(a) below) and all covenants, conditions
and restrictions affecting the Premises, the Building or the Land, including,
but not limited to, any subordination agreements described in Paragraph 16(a)
below, provided that Landlord hereby represents, warrants and covenants that no
such Security Documents, covenants, conditions and restrictions adversely affect
the use of the Premises for general office use.

 

-20-



--------------------------------------------------------------------------------

(c) Tenant shall not do or permit to be done anything which may invalidate any
insurance coverage that is in place affording coverage at the location, or that
would increase the risk of loss at the location, or that would cause an increase
in the cost of any insurance policy covering the Building, the Land and/or
property located therein; and Tenant shall comply with all rules, orders,
regulations and requirements as set forth in all applicable fire codes and
ordinances issued by any federal, state or local governmental body, or by any
other organization performing a similar function and issuing codes that pertain
to the location. In addition to all other remedies of Landlord, Landlord may
require Tenant, promptly upon demand, to reimburse Landlord for the full amount
of any additional premiums charged for such policy or policies by reason of
Tenant’s failure to comply with the provisions of this Paragraph 6.

(d) Tenant shall not in any way interfere with the rights or quiet enjoyment of
other tenants or occupants of the Premises or the Building. Tenant shall not use
or allow the Premises to be used for any unlawful purpose, nor shall Tenant
cause, maintain, or permit any nuisance in, on or about the Premises, the
Building or the Land. Tenant shall not place weight upon any portion of the
Premises exceeding the structural floor load (per square foot of area) which
such area was designated (and is permitted by Law) to carry or otherwise use any
Building system in excess of its capacity or in any other manner which may
damage such system or the Building. Tenant shall not create within the Premises
a working environment with a density of greater than the lesser of (i) one
(1) per one hundred fifty (150) square feet of Rentable Area, or (ii) the
maximum density permitted by Law. Business machines and mechanical equipment
shall be placed and maintained by Tenant, at Tenant’s expense, in locations and
in settings sufficient in Landlord’s reasonable judgment to absorb and prevent
vibration, noise and annoyance. Tenant shall not commit or suffer to be
committed any waste in, on, upon or about the Premises, the Building or the
Land.

(e) Tenant shall take all reasonable steps necessary to adequately secure the
Premises from unlawful intrusion, theft, fire and other hazards, and shall keep
and maintain any and all security devices in or on the Premises in good working
order, including, but not limited to, exterior door locks for the Premises and
smoke detectors and burglar alarms located within the Premises and shall
cooperate with Landlord and other tenants in the Building with respect to access
control and other safety matters.

(f) As used herein, the term “Hazardous Material” means any (a) oil or any other
petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Building or
to persons on or about the Land or (ii) cause the Building or the Land to be in
violation of any Laws; (b) asbestos in any form, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, or radon gas; (c) chemical,
material or substance defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, or “toxic substances” or words of similar
import under any applicable local, state or federal law or under the regulations
adopted or publications promulgated pursuant thereto, including, but not limited
to, the Comprehensive

 

-21-



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601, et seq,; the Hazardous Materials Transportation Act, as amended,
49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act, as amended,
33 U.S.C. §1251, et seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act, as amended, 42
U.S.C. §300, et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
§2601, et seq.; the Federal Hazardous Substances Control Act, as amended, 15
U.S.C. §1261, et seq.; and the Occupational Safety and Health Act, as amended,
29 U.S.C. §651, et seq.; Massachusetts General Laws, Chapters 21C and 21 E;
(d) other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or may or could pose a hazard
to the health and safety of the occupants of the Building or the owners and/or
occupants of property adjacent to or surrounding the Building, or any other
Person coming upon the Building or the Land or adjacent property; and (e) other
chemicals, materials or substances which may or could pose a hazard to the
environment. The term “Permitted Hazardous Materials” shall mean Hazardous
Materials which are contained in ordinary office supplies of a type and in
quantities typically used in the ordinary course of business within executive
offices of similar size in the comparable office buildings, but only if and to
the extent that such supplies are transported, stored and used in full
compliance with all applicable laws, ordinances, orders, rules and regulations
and otherwise in a safe and prudent manner. Hazardous Materials which are
contained in ordinary office supplies but which are transported, stored and used
in a manner which is not in full compliance with all applicable laws,
ordinances, orders, rules and regulations or which is not in any respect safe
and prudent shall not be deemed to be “Permitted Hazardous Materials” for the
purposes of this Lease.

(i) Tenant, its assignees, subtenants, and their respective agents, servants,
employees, representatives and contractors (collectively referred to herein as
“Tenant Affiliates”) shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or withheld in the sole discretion of Landlord), save and except
only for Permitted Hazardous Materials, which Tenant or Tenant Affiliates may
bring, store and use in reasonable quantities for their intended use in the
Premises, but only in full compliance with all applicable laws, ordinances,
orders, rules and regulations. On or before the expiration or earlier
termination of this Lease, Tenant shall remove from the Premises all Hazardous
Materials (including, without limitation, Permitted Hazardous Materials),
regardless of whether such Hazardous Materials are present in concentrations
which require removal under applicable laws, except to the extent that such
Hazardous Materials were present in the Premises as of the Commencement Date and
were not brought onto the Premises by Tenant or Tenant Affiliates.

(ii) Tenant agrees to indemnify, defend and hold Landlord and its Affiliates
(defined below) harmless for, from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, court costs, consultant fees,
and expert fees, together with all other costs and expenses of any kind or
nature that arise during or after the Lease Term directly or indirectly from or
in connection with the presence, suspected presence, or release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises and/or the Building and/or the Land, or any portion
thereof caused by Tenant or Tenant Affiliates.

 

-22-



--------------------------------------------------------------------------------

(iii) In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law or order at
Tenant’s sole cost and expense. All Remedial Work shall be performed by one or
more contractors, selected and approved by Landlord, and under the supervision
of a consulting engineer, selected by Tenant and approved in advance in writing
by Landlord. All costs and expenses of such Remedial Work shall be paid by
Tenant, including, without limitation, the charges of such contractors), the
consulting engineer, and Landlord’s reasonable attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work.

(iv) Each of the covenants and agreements of Tenant set forth in this Paragraph
6(f) shall survive the expiration or earlier termination of this Lease.

7. UTILITIES AND SERVICES

(a) During the Lease Term, the Building will be operated with twenty-four hour,
seven day access, such access to be controlled during non-Business Hours, and
Landlord shall furnish, or cause to be furnished to the Premises, the utilities
and services described in this Paragraph 7(a) (collectively the “Basic
Services”):

(i) Tepid or cold water at those points of supply provided for the Premises and
for general use of other tenants in the Building;

(ii) During Business Hours, central heat and air conditioning in season, at
reasonably comfortable space temperatures or as may be controlled by applicable
laws, ordinances, rules and regulations or by voluntary conservation programs
with which Class A office buildings in the Boston financial district are
complying, but Landlord shall not be responsible for (A) inadequate
air-conditioning or ventilation to the extent the same occurs because Tenant’s
use of power exceeds 5.5 watts per rentable square foot without Tenant providing
adequate air-conditioning and ventilation therefor or (B) if the number of
individuals in the Premises exceeds one (1) per one hundred fifty (150) rentable
square feet or (C) by reason of any non-standard office use which requires
supplemental air-conditioning and/or ventilation;

(iii) Maintenance, repairs, structural and exterior maintenance (including,
without limitation, exterior glass and glazing), painting and electric lighting
service for all Common Areas comparable to other first class office buildings in
the financial district of Boston, subject to the limitation contained in
Paragraph 5(a) above;

(iv) Janitorial service on a five (5) day week basis (Monday through Friday),
substantially in the manner attached hereto as Exhibit B;

 

-23-



--------------------------------------------------------------------------------

(v) An electrical system to convey power delivered by public utility providers
selected by Landlord in amounts sufficient for normal office operations as
provided in similar office buildings, but not to exceed a total allowance of 5.5
watts per square foot of Rentable Area during normal office hours (which
includes an allowance for lighting of the Premises at the maximum wattage per
square foot of Rentable Area permitted under applicable laws, ordinances,
orders, rules and regulations), provided that no single item of electrical
equipment requires a voltage other than 120 volts, single phase; and

(vi) Public elevator service and a freight elevator serving the floors on which
the Premises are situated, during Business Hours. Subject to Force Majeure,
reduced service, consisting of at least two automatic or manually operated
elevators accessing the Premises from the lobby area, will be provided at all
other times. Freight elevator service shall be available in common with other
tenants from 7:00 A.M. to 6:00 P.M. daily (Saturdays, Sundays and Holidays
excepted), with a thirty (30) minute time limit for deliveries, and at other
times with longer time limits at reasonable charges and only by arrangement in
advance with Building management. Notwithstanding the foregoing, Landlord shall
not impose a fee for use of the loading docks and a reasonable period of usage
of the freight elevator during any initial improvements performed by Tenant in
connection with its initial move and the initial move into the Premises.

Notwithstanding the fact that electrical service is to be provided as described
under Paragraph 7(a)(v), the same shall be submetered by Landlord, and Tenant
shall pay the amount of such charges within thirty (30) days of billing,
directly to the Landlord using the rates that do not exceed those paid by the
Landlord to such utility; together with the reasonable third-party charge billed
to Landlord for administering the check meters or sub-meters.

(b) During the Lease Term, Landlord shall provide to Tenant at Tenant’s sole
cost and expense (and subject to the limitations hereinafter set forth) the
following extra services (collectively the “Extra Services”):

(i) Such extra cleaning and janitorial services requested by Tenant, and agreed
to by Landlord, for special improvements or Alterations;

(ii) Subject to Paragraph 7(d) below, additional heating, air conditioning and
ventilating capacity in excess of that typically provided by the Building;

(iii) Maintaining and replacing lamps, bulbs, and ballasts;

(iv) If Tenant desires Building standard HVAC service to be provided to the
Premises during hours other than Business Hours, Tenant may request such service
in accordance with procedures from time to time established by Landlord. Subject
to system capacity and the requirements of others in the Building, Landlord will
furnish such after-hours HVAC service to the Premises. Where Tenant requests
such service, Tenant shall pay its prorated share of the charge of $150 per hour
per full floor (as such charge shall vary from time to time as generally applied
to other office tenants in the Building) for the costs of operating the air
handling units on the floor on account of such after-hours HVAC service, but
otherwise shall not be required to pay a separate hourly charge for such
after-hours HVAC service under this Paragraph 7(b);

 

-24-



--------------------------------------------------------------------------------

(v) If Tenant requires supplemental air-conditioning, in excess of the Building
standard HVAC service, for business machines, computer rooms, meeting rooms or
other purposes, or because of occupancy or unusual electrical loads,
supplemental HVAC equipment may be installed pursuant to Paragraph 4(b) above
and shall be operated and maintained by Tenant at its sole cost, but only to the
extent that the same is compatible with the Building mechanical systems. In
addition to paying costs for operating such supplemental HVAC equipment under
Paragraph 7(b)(iv) above, Tenant may use, to the extent available, Building
condenser water and shall, pay additional rent at the rate of $300.00 per ton,
per annum, for the use of such condenser water for such supplemental HVAC
equipment (such amount subject to increase from time to time); and

(vi) Any Basic Service in amounts determined by Landlord to exceed the amounts
required to be provided above, but only if Landlord elects to provide such
additional or excess service. Tenant shall pay Landlord the cost of providing
such additional services (or an amount equal to Landlord’s reasonable estimate
of such cost, if the actual cost is not readily ascertainable) together, except
as to electrical utility charges, with an administration fee equal to five
percent (5%) of such cost, within thirty (30) days following presentation of an
invoice therefor by Landlord to Tenant; provided, however, to the extent such
services are provided by third parties, Landlord will at Tenant’s request
provide Tenant with a list of acceptable contractors and if Tenant engages such
contractor directly to provide such service (otherwise in accordance with this
Lease), Landlord shall charge no administrative fee. The cost and fee chargeable
to Tenant for all extra services shall constitute Rent.

(c) Tenant agrees to cooperate fully at all times with Landlord and to comply
with all regulations and requirements which Landlord may from time to time
reasonably prescribe for the use of the utilities and Basic Services and Extra
Services described herein. Landlord shall not be liable to Tenant for the
failure of any other tenant, or its assignees, subtenants, employees, or their
respective invitees, licensees, agents or other representatives to comply with
such regulations and requirements. The term “Business Hours” shall be deemed to
be Monday through Friday from 8:00 A.M. to 6:00 P.M. and Saturday from 8:00 A.M.
to 1:00 P.M., excepting Holidays. The term “Holidays” shall mean all federally
observed holidays, including New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and to the extent
of utilities or services provided by union members engaged at the Property, such
other holidays observed by such unions.

(d) If Tenant requires utilities or services in quantities greater than or at
times other than that generally furnished by Landlord as Basic Services as set
forth above and Landlord is able to provide the same, Tenant shall pay to
Landlord, upon receipt of a written statement therefor, Landlord’s charge for
such use. In the event that Tenant shall require additional electric current,
water or gas for use in the Premises and if, in Landlord’s judgment, such excess
requirements cannot be furnished unless additional risers, conduits, feeders,
switchboards and/or appurtenances are installed in the Building and such
installation is feasible, subject to the conditions stated below, Landlord shall
proceed to install the same at the sole cost of Tenant,

 

-25-



--------------------------------------------------------------------------------

payable upon demand in advance. The installation of such facilities shall be
conditioned upon Landlord’s consent, and a determination that the installation
and use thereof (i) shall be permitted by applicable Law and insurance
regulations, (ii) shall not cause permanent damage or injury to the Building or
adversely affect the value of the Building or the Land, and (iii) shall not
cause or create a dangerous or hazardous condition or interfere with or disturb
other tenants in the Building. In the case of any additional utilities or
services to be provided hereunder, Landlord may require a switch and metering
system to be installed so as to measure the amount of such additional utilities
or services. The cost of installation, maintenance and repair thereof shall be
paid by Tenant upon demand. Notwithstanding the foregoing, Landlord shall have
the right to contract with any utility provider it deems appropriate to provide
utilities to the Building.

(e) Landlord shall not be liable for, and Tenant shall not be entitled to, any
damages, abatement or reduction of Rent, or other liability by reason of any
failure to furnish any services or utilities described herein for any reason,
including, without limitation, when caused by accident, breakage, water leakage,
flooding, repairs, Alterations or other improvements to the Building or the
Land, strikes, lockouts or other labor disturbances or labor disputes of any
character, governmental regulation, moratorium or other governmental action,
inability to obtain electricity, water or fuel, or any other cause beyond
Landlord’s control. Landlord shall be entitled to cooperate with the energy
conservation efforts of governmental agencies or utility suppliers and to adjust
services or utilities so as to cooperate or comply with such efforts without
being liable for any abatement. No such failure, stoppage, adjustment or
interruption of any such utility or service shall be construed as an eviction of
Tenant, nor shall the same relieve Tenant from any obligation to perform any
covenant or agreement under this Lease. In the event of any failure, stoppage or
interruption thereof, Landlord shall use reasonable efforts to attempt to
restore all services promptly. No representation is made by Landlord with
respect to the adequacy or fitness of the Building’s ventilating, air
conditioning or other systems to maintain temperatures as may be required for
the operation of any computer, data processing or other special equipment of
Tenant.

(f) Notwithstanding anything contained in this Lease to the contrary, if (i) an
interruption or curtailment, suspension, or stoppage of an Essential Service (as
said term is hereinafter defined) shall occur as a result of the negligence or
willful misconduct of Landlord, its agents, contractors, or employees, except
any of the same due to any act or neglect of Tenant or Tenant’s agents
employees, contractors or invitees or any person claiming by, through or under
Tenant (any such repair, negligence, or willful misconduct, or interruption of
an Essential Service being hereinafter referred to as a “Service Interruption”),
and (ii) such Service Interruption continues for more than five (5) consecutive
Business Days after Landlord shall have received notice thereof from Tenant, and
(iii) as a result of such Service Interruption, the conduct of Tenant’s normal
operations in the Premises are materially and adversely affected, then there
shall be an abatement of one day’s Base Rent, Operating Expenses Excess and
Taxes Excess for each day during which such Service Interruption continues after
such five (5) Business Day period; provided, however, if the entire Premises
have not been rendered unusable by the Service Interruption, the amount of
abatement shall be equitably prorated. The rights granted to Tenant under this
paragraph (f) shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall, not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services:

 

-26-



--------------------------------------------------------------------------------

access to the Premises, water and sewer/septic service and electricity, air
conditioning and heating, but only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease. Any abatement of Base Rent,
Operating Expenses Excess and Taxes Excess under this paragraph shall apply only
with respect to Base Rent, Operating Expenses Excess and Taxes Excess allocable
to the period after each of the conditions set forth in subsections (i) through
(iii) hereof shall have been satisfied and only during such times as each of
such conditions shall exist.

(g) Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards for Basic Services and
Extra Services.

8. INSURANCE

(a) Except to the extent caused by Landlord’s or its agents’ or contractors’
sole negligence or willful misconduct, or as otherwise specifically provided in
this Lease, including but not limited to, Paragraph 8(f) below, Landlord shall
not be liable for any injury, loss or damage suffered by Tenant or to any person
or property occurring or incurred in or about the Premises, the Building or the
Land from any cause. Without limiting the foregoing, neither Landlord nor any of
its partners, officers, trustees, affiliates, directors, employees, contractors,
agents or representatives (collectively, “Affiliates”) shall be liable for and
there shall be no abatement of Rent (except in the event of a casualty loss or a
condemnation as set forth in Paragraph 9 and Paragraph 10 of this Lease) for
(i) any damage to Tenant’s property, (ii) loss of or damage to any property by
theft or any other wrongful or illegal act by third parties, or (iii) any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Building or from the pipes, appliances, appurtenances or plumbing works
therein or from the roof, street or sub-surface or from any other place or
resulting from dampness or any other cause whatsoever or from the acts or
omissions of other tenants, occupants or other visitors to the Building or from
any other cause whatsoever (other than Landlord’s sole negligence or willful
misconduct), (iv) any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building, or (v) any
latent or other defect in the Premises or the Building. Tenant shall give prompt
notice to Landlord in the event of (i) the occurrence of a fire or accident in
the Premises or in the Building, or (ii) the discovery of a defect therein or in
the fixtures or equipment thereof.

The Landlord hereby agrees to indemnify, protect, defend and hold harmless
Tenant and its respective partners, members, affiliates and all of its
respective officers, trustees, directors, shareholders, employees, servants,
partners, representatives, insurers and agents (and a Tenant Indemnitee) for,
from and against all liabilities, claims, fines, penalties, costs, damages or
injuries to persons, damages to property, losses, liens, causes of action,
suits, judgments and expenses (including court costs, attorneys’ fees, expert
witness fees and costs of investigation), of any nature, kind or description of
any person or entity that is not Tenant or a Tenant Indemnitee, directly or
indirectly arising out of, caused by, or resulting (in whole or part) (1) from
any breach or default in the performance of any of Landlord’s obligations under
this Lease (other than breaches or defaults for which a remedy to Tenant is
specifically provided), or (2) from any act, omission, negligence or willful
misconduct of Landlord or any of its agents, contractors, employees, business
invitees or licensees.

 

-27-



--------------------------------------------------------------------------------

This Paragraph 8(a) shall survive the expiration or earlier termination of this
Lease.

(b) Tenant hereby agrees to indemnify, protect, defend and hold harmless
Landlord and its designated property management company, and their respective
partners, members, affiliates and subsidiaries, and all of their respective
officers, trustees, directors, shareholders, employees, servants, partners,
representatives, insurers and agents (collectively, “Landlord Indemnitees”) for,
from and against all liabilities, claims, fines, penalties, costs, damages or
injuries to persons, damages to property, losses, liens, causes of action,
suits, judgments and expenses (including court costs, attorneys’ fees, expert
witness fees and costs of investigation), of any nature, kind or description of
any person or entity, directly or indirectly arising out of, caused by, or
resulting from (in whole or part) (1) Tenant’s construction of, or use,
occupancy or enjoyment of, the Premises, (2) any activity, work or other things
done, permitted or suffered by Tenant and its agents and employees in the
Premises or done by Tenant and its agents and employees about the Premises,
(3) any breach or default in the performance of any of Tenant’s obligations
under this Lease, (4) any act, omission, negligence or willful misconduct of
Tenant or any of its agents, contractors, employees, business invitees or
licensees, or (5) any damage to Tenant’s property, or the property of Tenant’s
agents, employees, contractors, business invitees or licensees, located in or
about the Premises (collectively, “Liabilities”). This Paragraph 8(b) shall
survive the expiration or earlier termination of this Lease.

(c) The respective rights and obligations of Landlord and Tenant under
Paragraphs 8(a) and 8(b) shall be subject in all respects to the applicable
terms and provisions of Paragraph 8(f) below.

(d) Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all
reasonable costs and expenses so incurred by Landlord in that event shall be
reimbursed by Tenant to Landlord, together with interest on the same from the
date any such expense was paid by Landlord until reimbursed by Tenant, at the
rate of interest provided to be paid on judgments, by the law of the
jurisdiction to which the interpretation of this Lease is subject. The
indemnification provided in Paragraph 8(b) shall not be limited to damages,
compensation or benefits payable under insurance policies, workers’ compensation
acts, disability benefit acts or other employees’ benefit acts.

(e) Insurance.

(i) Tenant at all times during the Lease Term shall, at its own expense, keep in
full force and effect (A) commercial general liability insurance affording
coverage against bodily injury and property damage with a primary limit of at
least $1,000,000 per occurrence, with an annual aggregate of $2,000,000, which
shall include provision for

 

-28-



--------------------------------------------------------------------------------

contractual liability coverage, and Excess coverage afforded pursuant to an
Umbrella form with a per occurrence limit of at least $5,000,000, with an annual
aggregate of $10,000,000, (B) worker’s compensation insurance to the statutory
limit, if any, and employer’s liability insurance to the limit of $500,000 per
occurrence, (C) property coverage written on a Special Form, insuring against
all risks of direct physical loss or damage to covered property, and not
excluding coverage for loss resultant from sprinkler leakage (including
earthquake, sprinkler leakage), vandalism, malicious mischief, wind and/or
hurricane, earthquake and flood, providing for full replacement cost without
deduction for depreciation if replaced of all of Tenant’s personal property,
trade fixtures and improvements in the Premises, and (D) business interruption
insurance insuring interruption or stoppage of Tenant’s business at the Premises
for a period of not less than twelve (12) months. Landlord and its designated
property management firm, Landlord’s mortgagees and all other persons designated
by Landlord shall be named an additional insured on each of said policies
(excluding the worker’s compensation policy and the property policy) and said
policies shall be issued by an insurance company or companies authorized to do
business in the State and which have policyholder ratings not lower than “A-”
and financial ratings not lower than “VII” in Best’s Insurance Guide (latest
edition in effect as of the Commencement Date and subsequently in effect as of
the date of renewal of the required policies). EACH PROPERTY INSURANCE POLICY
SHALL ALSO INCLUDE AN ENDORSEMENT PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY
(30) DAYS PRIOR WRITTEN NOTICE OF ANY CANCELLATION OF COVERAGE ON SAID POLICIES.
Tenant hereby waives its right of recovery against any Landlord Indemnitee of
any amounts paid by Tenant or on Tenant’s behalf to satisfy applicable worker’s
compensation laws. The duly executed certificates showing the material terms for
the same, together with satisfactory evidence of the payment of the premiums
therefor, shall be deposited with Landlord not later than the date Tenant first
occupies the Premises and upon renewals of such policies not less than fifteen
(15) days prior to the expiration of the term of such coverage. Tenant shall
allow Landlord, at all reasonable times, to inspect the policies of insurance
required herein.

(ii) It is expressly understood and agreed that the coverages required represent
Landlord’s minimum requirements and such are not to be construed to void or
limit Tenant’s obligations contained in this Lease, including without limitation
Tenant’s indemnity obligations hereunder. Neither shall (A) the insolvency,
bankruptcy or failure of any insurance company carrying Tenant, (B) the failure
of any insurance company to pay claims occurring nor (C) any exclusion from or
insufficiency of coverage be held to affect, negate or waive any of Tenant’s
indemnity obligations under this Paragraph 8 and Paragraph 6(f)(ii) or any other
provision of this Lease. With respect to insurance coverages, except worker’s
compensation, maintained hereunder by Tenant and insurance coverages separately
obtained by Landlord, all insurance coverages afforded by policies of insurance
maintained by Tenant shall be primary insurance as such coverages apply to
Landlord, and such insurance coverages separately maintained by Landlord shall
be excess, and Tenant shall have its insurance policies so endorsed. The amount
of liability insurance under insurance policies maintained by Tenant shall not
be reduced by the existence of insurance coverage under policies separately
maintained by Landlord. Tenant shall be solely responsible for any premiums,
assessments, penalties, deductible

 

-29-



--------------------------------------------------------------------------------

assumptions, retentions, audits, retrospective adjustments or any other kind of
payment due under its policies. Tenant shall increase the amounts of insurance
or the insurance coverages as Landlord may reasonably request from time to time,
but not in excess of the requirements of prudent landlords or lenders for
similar tenants occupying similar premises in the Boston financial district.

(iii) Tenant’s occupancy of the Premises without having delivered the required
certificates of insurance shall not constitute a waiver of Tenant’s obligations
to provide the required coverages. If Tenant provides to Landlord a certificate
that does not evidence the coverages required herein, or that is faulty in any
respect, Landlord’s acceptance of such certificate such shall not constitute a
waiver of Tenant’s obligations to provide the proper insurance or the proper
certificate evidencing the required coverage.

(iv) Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option, earthquake damage
coverage, terrorism coverage, wind and hurricane coverage, and such additional
property insurance coverage as Landlord deems appropriate, on the insurable
portions of the Building and the Land, for full replacement costs, subject to
reasonable deductibles, (ii) boiler and machinery insurance amounts and with
deductibles that would be considered standard for a Class A office building in
the Boston financial district, and (iii) commercial general liability insurance.
The premiums for any such insurance shall be a part of Operating Expenses.

(f) Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming under
them, each mutually release and discharge each other from responsibility for
that portion of any loss or damage paid or reimbursed by an insurer of Landlord
or Tenant under any fire, extended coverage or other property insurance policy
maintained by Tenant with respect to its obligations under this Lease or by
Landlord with respect to its obligations under this Lease (or which would have
been paid had the insurance required to be maintained by such party under this
Lease been in full force and effect), no matter how caused, including
negligence, and each waives any right of recovery from the other including, but
not limited to, claims for contribution or indemnity, which might otherwise
exist on account thereof. Any fire, extended coverage or property insurance
policy maintained by Tenant with respect to the Premises, or Landlord with
respect to the Building or the Land, shall contain, in the case of Tenant’s
policies, a waiver of subrogation provision or endorsement in favor of Landlord,
and in the case of Landlord’s policies, a waiver of subrogation provision or
endorsement in favor of Tenant, or, in the event that such insurers cannot or
shall not include or attach such waiver of subrogation provision or endorsement,
Tenant and Landlord shall obtain the approval and consent of their respective
insurers, in writing, to the terms of this Lease. Tenant agrees to indemnify,
protect, defend and hold harmless each and all of the Landlord Indemnitees from
and against any claim, suit or cause of action asserted or brought by Tenant’s
insurers for, on behalf of, or in the name of Tenant, including, but not limited
to, claims for contribution, indemnity or subrogation, brought in contravention
of this Paragraph 8(f). The mutual releases, discharges and waivers contained in
this provision shall apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS PROVISION
APPLIES IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR TENANT.

(g) Intentionally Omitted.

 

-30-



--------------------------------------------------------------------------------

(h) Adjustment of Claims. Tenant shall cooperate with Landlord and Landlord’s
insurers in the adjustment of any insurance claim pertaining to the Building or
the Land or Landlord’s use thereof.

(i) Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord any
increase in premiums for Landlord’s insurance policies resulting from Tenant’s
use or occupancy of the Premises for other than general office use, but nothing
herein shall imply permission for such a use.

(j) Failure to Maintain Insurance. Any failure of Tenant to obtain and maintain
the insurance policies and coverages required hereunder or failure by Tenant to
meet any of the insurance requirements of this Lease shall constitute an event
of default hereunder, and such failure shall entitle Landlord to pursue,
exercise or obtain any of the remedies provided for in Paragraph 12(b), and
Tenant shall be solely responsible for any loss suffered by Landlord as a result
of such failure. In the event of failure by Tenant to maintain the insurance
policies and coverages required by this Lease or to meet any of the insurance
requirements of this Lease, Landlord, at its option, and without relieving
Tenant of its obligations hereunder, may obtain said insurance policies and
coverages or perform any other insurance obligation of Tenant, but all costs and
expenses incurred by Landlord in obtaining such insurance or performing Tenant’s
insurance obligations shall be reimbursed by Tenant to Landlord, together with
interest on same from the date any such cost or expense was paid by Landlord
until reimbursed by Tenant, at the rate of interest provided to be paid on
judgments, by the law of the jurisdiction to which the interpretation of this
Lease is subject.

9. FIRE OR CASUALTY

(a) Subject to the provisions of this Paragraph 9, in the event the Premises, or
access thereto, is wholly or partially destroyed by fire or other casualty,
Landlord shall (to the extent permitted by Law and covenants, conditions and
restrictions then applicable to the Building or the Land) rebuild, repair or
restore the Premises and access thereto to substantially the same condition as
existing immediately prior to such destruction (excluding Tenant’s Alterations,
trade fixtures, equipment and personal property, which Tenant shall be required
to restore) and this Lease shall continue in full force and effect.
Notwithstanding the foregoing, (i) Landlord’s obligation to rebuild, repair or
restore the Premises shall not apply to any personal property, above-standard
tenant improvements or other items installed or contained in the Premises, and
(ii) Landlord shall have no obligation whatsoever to rebuild, repair or restore
the Premises with respect to any damage or destruction occurring during the last
twelve (12) months of the term of this Lease or any extension of the term.

(b) Landlord may elect to terminate this Lease in any of the following cases of
damage or destruction to the Premises or the Building: (i) where the cost of
rebuilding, repairing and restoring (collectively, “Restoration”) of the
Building, would, regardless of the lack of damage to the Premises or access
thereto, in the reasonable opinion of Landlord, exceed twenty percent (20%) of
the then replacement cost of the Building; (ii) where, in the case of any damage
or destruction to any portion of the Building by uninsured casualty (except in
the event the uninsured casualty was required to have been insured by Landlord
under Paragraph 8(e)(iv) above), the cost of Restoration of the Building, in the
reasonable opinion of Landlord, exceeds

 

-31-



--------------------------------------------------------------------------------

$5,000,000; or (iii) where, in the case of any damage or destruction to the
Premises or access thereto by uninsured casualty (except in the event the
uninsured casualty was required to have been insured by Landlord under Paragraph
8(e)(iv) above), the cost of Restoration of the Premises or access thereto, in
the reasonable opinion of Landlord, exceeds twenty percent (20%) of the
replacement cost of the Premises; or (iv) if Landlord has not obtained
appropriate zoning approvals for reconstruction of the Building or Premises.
Notice of any such termination shall be given to Tenant within one hundred
twenty (120) days of the date of such damage or destruction and shall be
effective thirty (30) days following the date of such notice. If this Lease is
not terminated by Landlord and as the result of any damage or destruction, the
Premises, or a portion thereof, are rendered untenantable, the Base Rent shall
abate reasonably beginning on the date of damage and continuing through the
period of Restoration (based upon the extent to which such damage and
Restoration materially interfere with Tenant’s business in the Premises). This
Lease shall be considered an express agreement governing any case of damage to
or destruction of the Premises or the Building. This Lease sets forth the terms
and conditions upon which this Lease may terminate in the event of any damage or
destruction.

(c) Tenant may elect to terminate this Lease by notice to Landlord as
hereinafter set forth (time being of the essence) where substantial completion
of Restoration of the Premises or of the access thereto would, in Landlord’s
reasonable judgment, take longer than two hundred seventy (270) days from the
date of such damage or destruction or if Landlord, having determined that
Restoration would occur in such period, is unable to effect substantial
completion of Restoration within such period. Landlord shall, within thirty
(30) days of any damage or destruction that would give Tenant the right to
terminate this Lease if the Restoration is not substantially completed within
the said 270 day period, notify Tenant of Landlord’s reasonable estimate of the
time necessary to effect substantial completion of Restoration. If the period
for substantial completion of Restoration is longer than such 270 day period,
Tenant may within thirty (30) days after receipt of Landlord’s notice, terminate
this Lease by notice to the Landlord, such termination to take effect on the
date of such notice. If Tenant does not so terminate the Lease even though the
period for substantial completion of Restoration is longer than 270 days, this
Lease shall continue in full force or effect (unless terminated by Landlord
pursuant to any right it has to terminate), but if Restoration of the Premises
or access thereto is not substantially completed by the end of such 270 day
period, Tenant shall have the right within thirty (30) days following the end of
such 270 day period to terminate this Lease by notice to the Landlord as of the
date of such notice.

(d) If this Lease is not terminated by either Landlord or Tenant and as the
result of any damage or destruction, the Premises, or a portion thereof, are
rendered untenantable, and in any event during the period the Premises remain
subject to this Lease and are untenantable, the Base Rent shall abate reasonably
during the period of Restoration (based upon the extent to which such damage and
Restoration materially interfere with Tenant’s business in the Premises). This
Lease shall be considered an express agreement governing any case of damage to
or destruction of the Building. This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of any damage or destruction.

10. EMINENT DOMAIN In the event the whole of the Premises, the Building or the
Land shall be taken under the power of eminent domain, or sold to prevent the
exercise thereof (collectively, a “Taking”), this Lease shall automatically
terminate as of the date of such Taking.

 

-32-



--------------------------------------------------------------------------------

In the event a Taking of a portion of the Land, the Building or the Premises
shall, in the reasonable opinion of Landlord, substantially interfere with
Landlord’s operation thereof, Landlord may terminate this Lease upon thirty
(30) days’ written notice to Tenant given at any time within sixty (60) days
following the date of such Taking. In the event a Taking of a portion of the
Premises shall, in the reasonable opinion of Tenant, substantially interfere
with Tenant’s operation of the Premises, Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord given at any time within sixty
(60) days following the date of such Taking. For purposes of this Lease, the
date of Taking shall be the earlier of the date of transfer of title resulting
from such Taking or the date of transfer of possession resulting from such
Taking. In the event that a portion of the Premises is so taken and this Lease
is not terminated, Landlord shall, to the extent of proceeds paid to Landlord as
a result of the Taking, with reasonable diligence, use commercially reasonable
efforts to proceed to restore (to the extent permitted by Law and covenants,
conditions and restrictions then applicable to the Building and/or the Land) the
Premises (other than Tenant’s personal property and fixtures, and above-standard
tenant improvements) to a complete, functioning unit. In such case, the Base
Rent shall be reduced proportionately based on the portion of the Premises so
taken. If all or any portion of the Premises is the subject of a temporary
Taking, this Lease shall remain in full force and effect and Tenant shall
continue to perform each of its obligations under this Lease; in such case,
Tenant shall be entitled to receive the entire award allocable to the temporary
Taking of the Premises. Except as provided herein, Tenant shall not assert any
claim against Landlord or the condemning authority for, and hereby assigns to
Landlord, any compensation in connection with any such Taking, and Landlord
shall be entitled to receive the entire amount of any award therefor, without
deduction for any estate or interest of Tenant. Nothing contained in this
Paragraph 10 shall be deemed to give Landlord any interest in, or prevent Tenant
from seeking any award against the condemning authority for the Taking of
personal property, fixtures, above standard tenant improvements of Tenant or for
relocation or moving expenses recoverable by Tenant from the condemning
authority provided that such claim does not reduce award to Landlord.

11. ASSIGNMENT AND SUBLETTING

(a) Except for a Permitted Transfer (as defined in Paragraph 11(k) below),
Tenant shall not directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assign, sublet, mortgage or otherwise encumber
all or any portion of its interest in this Lease or in the Premises or grant any
license for any person other than Tenant or its employees to use or occupy the
Premises or any part thereof without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, subject to the
remaining provisions of this Paragraph 11. Any such attempted assignment,
subletting, license, mortgage, other encumbrance or other use or occupancy
without the prior written consent of Landlord shall, at Landlord’s option, be
null and void and of no effect. Any mortgage, or encumbrance of all or any
portion of Tenant’s interest in this Lease or in the Premises and any grant of a
license for any person other than Tenant or its employees to use or occupy the
Premises or any part thereof shall be deemed to be an “assignment”. In addition,
as used in this Paragraph 11, the term “Tenant” shall also mean any entity that
has guaranteed Tenant’s obligations under this Lease, and the restrictions
applicable to Tenant contained herein shall also be applicable to such
guarantor.

(b) No assignment or subletting shall relieve Tenant of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Tenant
hereunder. The acceptance

 

-33-



--------------------------------------------------------------------------------

of Rent by Landlord from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or deemed to be consent to any
subletting or assignment. Consent by Landlord to one subletting or assignment
shall not be deemed to constitute consent to any other or subsequent attempted
subletting or assignment. If Tenant desires at any time to assign this Lease or
to sublet the Premises or any portion thereof, it shall first notify Landlord of
its desire to do so and shall submit in writing to Landlord all pertinent
information relating to the proposed assignee or sublessee, all pertinent
information relating to the proposed assignment or sublease, and all such
financial information as Landlord may reasonably request concerning the Tenant
and proposed assignee or subtenant. Without limiting the generality of the
foregoing, the notice to Landlord shall include: (a) the proposed effective date
(which shall not be less than thirty (30) nor more than one hundred and eighty
(180) days after Tenant’s notice), (b) the portion of the Premises to be sublet
or subject to the assignment, (c) the terms of the proposed assignment or sublet
and the consideration therefor, the name and address of the proposed transferee,
and a copy of all documentation pertaining to the proposed assignment or sublet,
(d) current financial statements of the proposed transferee certified by an
officer, partner or owner thereof, and any other information reasonably
necessary to enable Landlord to determine the financial responsibility,
character, and reputation of the proposed transferee, nature of such
transferee’s business and proposed use of the space to be sublet or subject to
the assignment.

Any sublease and any assignment shall be in a form and contain conditions
reasonably acceptable to Landlord and shall be expressly subject to the terms
and conditions of this Lease, except as the Landlord shall otherwise
specifically agree in writing. Any assignment or sublet made without complying
with this Paragraph 11 shall, at Landlord’s option, be null, void and of no
effect, or shall constitute a default under this Lease. Any sublease hereunder
shall be subordinate and subject to the provisions of this Lease, and if this
Lease shall be terminated during the term of any sublease or an assignment of
space other than an assignment of the entire Lease, Landlord shall have the
right to: (i) treat such sublease or such assignment as cancelled and repossess
the space subject to such sublease or assignment by any lawful means, or
(ii) require that such subtenant or assignee to attorn to and recognize Landlord
as its landlord under any such sublease or assignment. If Tenant shall be in
default of its obligations under this Lease, Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any such sublessee
or assignee to make all payments under or in connection with the sublease or
assignment directly to Landlord (which Landlord shall apply towards Tenant’s
obligations under this Lease).

(c) At any time within thirty (30) days after Landlord’s receipt of the
information specified in Paragraph 11(b) above with respect to a proposed
assignment of this Lease or a sublease of more than fifty (50%) percent of the
Premises, Landlord may by written notice to Tenant elect to terminate this Lease
as to the portion or all of the Premises so proposed to be subleased or
assigned, with a proportionate abatement, if the termination relates to only a
part of the Premises, in the Rent payable hereunder.

(d) Tenant acknowledges that it shall be reasonable for Landlord to withhold its
consent to a proposed assignment or sublease in any of the following instances:

(i) The assignee or sublessee (or any affiliate of the assignee or sublessee) is
not, in Landlord’s reasonable opinion, sufficiently creditworthy to perform the
obligations such assignee or sublessee will have under this Lease;

 

-34-



--------------------------------------------------------------------------------

(ii) The intended use of the Premises by the assignee or sublessee is not for
general office use;

(iii) The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Building;

(iv) Occupancy of the Premises by the assignee or sublessee would, in the good
faith judgment of Landlord, violate any agreement binding upon Landlord, the
Building or the Land with regard to the identity of tenants, usage in the
Building, or similar matters;

(v) The assignee or sublessee (or any affiliate of the assignee or sublessee) is
then negotiating with Landlord or has negotiated with Landlord within the
previous four (4) months regarding occupancy in the Building, or is a current
tenant or subtenant within the Building;

(vi) The identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, tend to damage the goodwill or reputation
of the Building; or

(vii) the proposed sublease would result in more than two subleases of portions
of the Premises being in effect at any one time during the Lease Term.

The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease.

(e) Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times during the
Initial Term and any subsequent renewals or extensions remain fully responsible
and liable for the payment of the Rent and for compliance with all of Tenant’s
other obligations under this Lease. In the event that the Rent due and payable
by a sublessee or assignee (or a combination of the rental payable under such
sublease or assignment, plus any bonus or other consideration therefor or
incident thereto), minus the reasonable expenses actually incurred by Tenant in
connection with such transfer for brokerage commissions, improvement expenses
and allowances (prorated over the term of the transfer), exceeds the Rent
payable under this Lease, then Tenant shall be bound and obligated to pay
Landlord, as additional rent hereunder, one-half (1/2) of all such excess Rent
and other excess consideration (minus such reasonable expenses) within thirty
(30) days following receipt thereof by Tenant.

(f) If this Lease is assigned or if the Premises is subleased (whether in whole
or in part), or in the event of the mortgage or pledge of Tenant’s leasehold
interest, or grant of any concession or license within the Premises, or if the
Premises are occupied in whole or in part by anyone other than Tenant, then upon
a default by Tenant hereunder Landlord may collect the amounts due to the Tenant
from the assignee, sublessee, mortgagee, pledgee, concessionee or

 

-35-



--------------------------------------------------------------------------------

licensee or other occupant and shall, except to the extent payable to the
Landlord as set forth in the preceding sub-paragraph, apply the amount collected
to the next Rent payable hereunder; and all such amounts collected by Tenant
after such default shall be held in deposit for Landlord and immediately
forwarded to Landlord. No such transaction or collection of such amounts or
application thereof by Landlord, however, shall be deemed a waiver of these
provisions or a release of Tenant from the further performance by Tenant of its
covenants, duties, or obligations hereunder.

(g) If Tenant effects an assignment or sublease or requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord an amount equal to Landlord’s preliminary estimate of any
reasonable attorneys’ and paralegal fees and costs which Landlord may incur in
connection with such proposed assignment or sublease or request for consent.
Tenant shall be responsible for all such fees and costs reasonably incurred by
Landlord in such connection and if the same exceed the preliminary estimate.
Tenant shall promptly pay such amount to Landlord upon request. If Landlord’s
estimate exceeded the actual fees and costs, Landlord shall promptly after
completion of its activities in connection with such assignment, sublease or
consent request, refund the difference to Tenant. Acceptance of reimbursement of
Landlord’s attorneys’ and paralegal fees shall in no event obligate Landlord to
consent to any proposed assignment or sublease or grant a consent hereunder.

(h) Notwithstanding any provision of this Lease to the contrary, in the event
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute the property of Tenant or Tenant’s estate within the meaning of the
Bankruptcy Code. All such money and other consideration not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid or delivered to Landlord.

(i) The joint and several liability of the Tenant named herein and any immediate
and remote successor in interest of Tenant (by assignment or otherwise), and the
due performance of the obligations of this Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, released or impaired
by any (a) agreement that modifies any of the rights or obligations of the
parties under this Lease, (b) stipulation that extends the time within which an
obligation under this Lease is to be performed, (c) waiver of the performance of
an obligation required under this Lease, or (d) failure to enforce any of the
obligations set forth in this Lease.

(j) If Tenant is any form of partnership, a withdrawal or change, voluntary,
involuntary or by operation of law of any partner, or the dissolution of the
partnership, shall be deemed a voluntary assignment. If Tenant consists of more
than one (1) person, a purported assignment, voluntary or involuntary or by
operation of law from one (1) person to the other shall be deemed a voluntary
assignment. If Tenant is a corporation or limited liability entity, any
dissolution, merger, consolidation or other reorganization of Tenant, or sale or
other transfer of a controlling percentage of the ownership interest of Tenant,
or the sale of at least twenty five percent (25%) of the value of the assets of
Tenant shall be deemed a voluntary assignment.

 

-36-



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained in this Paragraph 11,
provided that the conditions described below in this sentence have been
satisfied prior to or upon such assignment or subleasing, Tenant may, without
Landlord’s prior written consent, sublet the Premises or assign this Lease to
(i) a subsidiary, affiliate, division, corporation or joint venture controlling,
controlled by or under common control with Tenant, (ii) a successor entity
resulting from a merger, consolidation, or nonbankruptcy reorganization by
Tenant, or (iii) a purchaser of substantially all of Tenant’s assets (each a
“Permitted Transfer”), provided in all cases (i), (ii) and (iii) that the
successor entity, assignee, purchaser or subtenant has a net worth equal to or
greater than those of Tenant prior to the effective date of this Lease, and
assumes in writing for the benefit of Landlord, this Lease and all of Tenant’s
obligations under this Lease. If any assignment or subleasing occurs without
such an assumption and/or without Landlord’s consent as provided in this
Paragraph 11 above, Tenant shall be deemed for all purposes to be in material
default under this Lease and the successor entity, assignee, purchaser or
subtenant shall for all purposes be deemed to have unconditionally assumed in
writing for the benefit of Landlord, this Lease and all of Tenant’s obligations
under this Lease. In all events, Tenant shall remain fully liable under this
Lease.

12. DEFAULT

(a) Events of Default. The occurrence of any one or more of the following events
shall constitute an “event of default” or “default” (herein so called) under
this Lease by Tenant: (i) Tenant shall fail to pay Rent or any other rental or
sums payable by Tenant hereunder within five (5) days after Landlord notifies
Tenant of such nonpayment; provided, however, Landlord shall only be obligated
to provide such written notice to Tenant two (2) times within any calendar year
and in the event Tenant fails to timely pay Rent or any other sums for a third
time during any calendar year, then Tenant shall be in immediate default for
such late payment and Landlord shall have no obligation or duty to provide
notice of such non-payment to Tenant prior to declaring an event of default
under this Lease; (ii) the failure by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than monetary failures as specified in Paragraph
12(a)(i) above, where such failure shall continue for a period of thirty
(30) days after written notice thereof from Landlord to Tenant; provided,
however, that if the nature of Tenant’s default is curable and is such that more
than thirty (30) days are reasonably required for its cure, then Tenant shall
not be deemed to be in default if Tenant shall commence such cure within said
thirty (30) day period and thereafter diligently prosecute such cure to
completion, which completion shall occur not later than sixty (60) days from the
date of such notice from Landlord; (iii) the making by Tenant or any guarantor
hereof of any general assignment for the benefit of creditors, (iv) the filing
by or against Tenant or any guarantor hereof of a petition to have Tenant or any
guarantor hereof adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant or any guarantor hereof, the same is dismissed
within sixty (60) days), (v) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease or of substantially all of guarantor’s assets,
where possession is not restored to Tenant or guarantor within sixty (60) days,
(vi) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within sixty (60) days; (vii) any material representation or warranty
made by Tenant or guarantor in this Lease or

 

-37-



--------------------------------------------------------------------------------

any other document delivered in connection with the execution and delivery of
this Lease or pursuant to this Lease proves to be incorrect in any material
respect; (viii) Tenant or guarantor shall be liquidated or dissolved or shall
begin proceedings towards its liquidation or dissolution; or (ix) the vacation
or abandonment of the Premises by Tenant for a period in excess of thirty
(30) days.

Upon the occurrence of any one or more of such events of default, Landlord may,
in addition to all other remedies available at law or in equity, at its sole
option, (i) immediately, or at any time after such event of default, without
notice, re-enter the Premises or any part thereof, in the name of the whole and
repossess the same as of Landlord’s former estate, and dispossess Tenant and any
other persons or entities from the Premises and remove any and all of their
property and effects from the Premises, without being deemed guilty of any
manner of trespass and without prejudice to any other rights or remedies, and/or
(ii) give to Tenant three (3) days’ notice of cancellation of this Lease, in
which event this Lease and the Lease Term shall terminate (whether or not the
Term shall have commenced) with the same force and effect as if the date set
forth in the notice was the Expiration Date stated herein, and Tenant shall then
quit and surrender the Premises to Landlord, but Tenant shall remain liable for
damages as provided in this Paragraph 12. Any notice of cancellation of the
Lease Term may be given simultaneously with any notice of default given to
Tenant.

(b) Possession/Reletting. If any event of default occurs and Landlord reenters
the Premises or terminates this Lease as aforesaid.

(i) Surrender of Possession. Tenant shall quit and surrender the Premises to
Landlord.

(ii) Disposition of Tenant’s Property. In the event of any such termination,
entry or re-entry, Landlord shall have the rights to remove and store Tenant’s
property and that of persons claiming by, through or under Tenant at the sole
risk and expense of Tenant and, if Landlord so elects, (x) to sell such property
at public auction or private sale and apply the net proceeds to the payment of
all sums due to Landlord from Tenant and pay the balance, if any, to Tenant, or
(y) to dispose of such property in any manner in which Landlord shall elect,
Tenant hereby agreeing to the fullest extent permitted by Law that it shall have
no right, title or interest in any property remaining in the Premises after such
termination, entry or re-entry.

(iii) Landlord’s Reletting. Landlord, at Landlord’s option, may relet all or any
part of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for any term ending before, on or after
the Expiration Date, at such rental and upon such other conditions (which may
include concessions and free rent periods) as Landlord, in its sole discretion,
may determine. Landlord shall have no obligation to and shall not be liable for
refusal or failure to relet the Premises or any part thereof, or, in the event
of any such reletting, for refusal or failure to collect any rent due upon any
such reletting and Tenant hereby waives, to the extent permitted by applicable
Laws, any obligation Landlord may have to mitigate Tenant’s damages; and no such
refusal or failure shall relieve Tenant of, or otherwise affect, any liability
under this Lease. Notwithstanding the foregoing, Landlord will use reasonable
efforts to relet the

 

-38-



--------------------------------------------------------------------------------

Premises after Tenant vacates the Premises; however, the marketing of the
Premises in a manner similar to the manner in which Landlord markets other
premises within Landlord’s control in the Building shall be deemed to have
satisfied Landlord’s obligation to use “reasonable efforts.” In no event shall
Landlord be required to (i) solicit or entertain negotiations with any other
prospective tenants for the Premises unless and until Landlord obtains full and
complete possession of the Premises, including the final and unappealable legal
right to relet the Premises free of any claim of Tenant (if Tenant has disputed
Landlord’s right to possession), (ii) lease the Premises to a tenant whose
proposed use, in Landlord’s reasonable judgment, will be unacceptable,
(iii) relet the Premises prior to leasing any other vacant space in the
Building, suitable for the use of the prospective tenant, (iv) lease the
Premises for a rental rate less than the current fair market rent then
prevailing for similar space in the Building, or (v) enter into a lease with any
proposed tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial wherewithal and resources to satisfy its financial obligations under
the prospective lease. Landlord shall be entitled to take into account in
connection with any such reletting of the Premises all relevant factors which
would be taken into account by a sophisticated landlord in securing a
replacement tenant for the Premises including the first class quality of the
Building, matters of tenant mix, and the financial responsibility of any such
replacement tenant. Landlord, at Landlord’s option, may make such alterations,
decorations and other physical changes in and to the Premises as Landlord, in
its sole reasonable discretion, considers advisable or necessary in connection
with such reletting or proposed reletting. No reasonable action or inaction by
Landlord in connection with such reletting shall relieve Tenant of any liability
under this Lease or otherwise affecting any such liability.

(iv) Remedies Not Exclusive. The specified remedies to which Landlord may resort
hereunder are not intended to be exclusive of any remedies or means of redress
to which Landlord may, at any time, be entitled lawfully and Landlord may invoke
any remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for.

(v) Summary Process. Upon any event of default of Tenant, or the expiration or
termination of this Lease, Landlord shall have the right of summary process
under M.G.L.A. Chapter 239, and/or other applicable statues, and such other
rights to recover possession as permitted by applicable Laws.

(c) Tenant’s Waiver. To the maximum extent permitted by law, after (A) Tenant
shall have been dispossessed by judgment or by warrant of any court or judge,
(B) any re-entry by Landlord, or (C) any expiration or early termination of the
term of this Lease, whether such dispossess, re-entry, expiration or termination
shall be by operation of law or pursuant to the provisions of this Lease,
Tenant, on its own behalf and on behalf of all persons or entities claiming
through or under Tenant, including all creditors, hereby waives all rights which
Tenant and all such persons or entities might otherwise have (i) to serve notice
of Tenant’s intention to re-enter or notice of Tenant’s intention to institute
legal proceedings, or (ii) to redeem, or to re-enter or repossess the Premises,
or (iii) to restore the operation of this Lease. The words “re-enter,”
“re-entry” and “re-entered” as used in this Lease shall not be deemed to be
restricted to their technical legal meanings.

 

-39-



--------------------------------------------------------------------------------

(d) Tenant’s Breach. Upon the breach or threatened breach by Tenant, or any
persons or entities claiming through or under Tenant, of any term, covenant or
condition of this Lease, Landlord shall have the right to enjoin such breach and
to invoke any other remedy allowed at law or in equity as if re-entry, summary
process proceedings and other special remedies were not provided in this Lease
for such breach. The rights to invoke the remedies set forth above are
cumulative and shall not preclude Landlord from invoking any other remedy
allowed at law or in equity.

(e) Landlord’s Damages. If this Lease and the Lease Term, or Tenant’s right to
possession of the Premises shall terminate, or Landlord shall re-enter the
Premises, as provided in this Paragraph 12, then, in any of such events:

(i) Tenant shall pay to Landlord all items of Rent payable under this Lease by
Tenant to Landlord prior to the date of termination or repossession;

(ii) Landlord may retain all monies, if any, paid by Tenant to Landlord, whether
as prepaid Rent, a security deposit or otherwise, which monies, to the extent
not otherwise applied to amounts due and owing to Landlord, shall be credited by
Landlord against any damages payable by Tenant to Landlord;

(iii) Tenant shall pay to Landlord, in monthly installments over the balance of
the Lease Term, on the days specified in this Lease for payment of installments
of Base Rent, any “Deficiency” (as hereinafter defined); it being understood
that Landlord shall be entitled to recover the Deficiency installment from
Tenant each month as the same shall arise, and no suit to collect the amount of
the Deficiency installment for any month, shall prejudice Landlord’s right to
collect the Deficiency installment for any subsequent month by a similar
proceeding; and

(iv) whether or not Landlord shall have collected any monthly Deficiency
installment, Tenant shall pay to Landlord, on demand (the date of such payment
is the “Payment Date”), at the election of Landlord, in lieu of any further
Deficiency installments and as liquidated and agreed final damages, the Present
Value (as hereinafter defined) plus any Deficiency Installments theretofore to
have been paid, but which were not paid. Present Value is intended to reflect a
discounted value of the amount by which the Rent for the period which otherwise
would have constituted the unexpired portion of the Lease Term at the date of
termination or repossession (assuming the Additional Rent during such period to
be the same as was payable for the year immediately preceding such termination
or re-entry, increased in each succeeding year by four percent (4%) (on a
compounded basis)) exceeds the then fair and reasonable rental value of the
Premises for the same period. To find the Present Value, the difference
described in the preceding sentence shall be calculated for each month of the
period in question and such difference shall be discounted to the amount which,
if invested on the Payment Date at 6% per annum, would yield on the date such
monthly payment of Rent would have otherwise been due, in the amount of such
difference; and the sum of all such differences so discounted shall be the
“Present Value”. If, before presentation of proof of such liquidated damages to
any court, commission or tribunal, the Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have

 

-40-



--------------------------------------------------------------------------------

constituted the unexpired portion of the Lease Term, or any part thereof, the
amount of rent reserved upon such reletting shall be deemed prima facie, to be
the fair and reasonable rental value for the part or the whole of the Premises
so relet during the term of the reletting.

“Deficiency” shall mean the difference between (a) the Base Rent and Additional
Rent for the period which otherwise would have constituted the unexpired portion
of the Lease Term (assuming the Additional Rent for each year thereof to be the
same as was payable for the year immediately preceding such termination or
re-entry), and (b) the net amount, if any, of rents collected under any
reletting effected pursuant to the provisions of the Lease for any part of such
period (after first deducting from such rents all expenses incurred by Landlord
in connection with the termination of this Lease, Landlord’s re-entry upon the
Premises and such reletting, including repossession costs, brokerage
commissions, attorneys’ fees and disbursements, and alteration costs).
Deficiency installments shall be calculated on the net rent collectable from
third parties with respect to the Premises by reason of reletting with respect
to the period for which the Deficiency installment is being paid.

(f) Reletting. If the Premises, or any part thereof, shall be relet together
with other space in the Building, the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Paragraph 12. Tenant shall not be entitled to any rents
collected or payable under any reletting, whether or not such rents exceed the
Base Rent reserved in this Lease. Nothing contained in this Paragraph 12 shall
be deemed to limit or preclude the recovery by Landlord from Tenant of the
maximum amount allowed to be obtained as damages under this Lease, or of any
sums or damages to which Landlord may be entitled in addition to the damages set
forth in this Paragraph 12.

(g) Interest. If any payment of Rent is not paid when due, interest shall accrue
on such payment, from the date such payment became due until paid at the Default
Rate. Tenant acknowledges that late payment by Tenant of Rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note secured by a mortgage covering
the Building or the Land (or any part thereof). Therefore, in addition to
interest, if any amount is not paid when due, a late charge equal to five
percent (5%) of such amount shall be assessed, provided, however, that on two
(2) occasions during any calendar year of the Term, Landlord shall give Tenant
notice of such late payment and Tenant shall have a period of five (5) days
thereafter in which to make such payment before any late charge is assessed.
Such interest and late charges shall constitute Additional Rent payable by
Tenant, and are separate and cumulative and are in addition to and shall not
diminish or represent a substitute for any of Landlord’s rights or remedies
under any other provision of this Lease or otherwise available at law or in
equity. The term “Default Rate” as used in this Lease shall mean the lesser of
(A) the rate announced from time to time by Wells Fargo Bank or, if Wells Fargo
Bank ceases to exist or ceases to publish such rate, then the rate announced
from time to time by the largest (as measured by deposits) chartered bank
operating in the State, as its “prime rate” or “reference rate”, plus five
percent (5%), or (B) the maximum rate of interest permitted by Law.

 

-41-



--------------------------------------------------------------------------------

(h) Other Rights of Landlord. If Tenant fails to pay any Rent when due,
Landlord, in addition to any other right or remedy, shall have the same rights
and remedies as in the case of a default by Tenant in the payment of Base Rent.
If Tenant is in arrears in the payment of Rent, Tenant waives Tenant’s right, if
any, to designate the items against which any payments made by Tenant are to be
credited, and Landlord may apply any payments made by Tenant to any items
Landlord sees fit, regardless of any request by Tenant. Landlord reserves the
right, without liability to Tenant and without constituting any claim of
constructive eviction, to suspend furnishing or rendering to Tenant any
property, material, labor, utility or other service, whenever Landlord is
obligated to furnish or render the same at the expense of Tenant, in the event
that (but only for so long as) Tenant is in arrears in paying Landlord for such
items for more than five (5) days after notice from Landlord to Tenant demanding
the payment of such arrears.

(i) Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. If Tenant shall default in its obligation to pay any sum of
money (other than Base Rent) or perform any other act on its part to be paid or
performed hereunder, Landlord may, without waiving or releasing Tenant from any
of Tenant’s obligations, make such payment or perform such other act on behalf
of Tenant. All sums so paid by Landlord and all necessary incidental costs
incurred by Landlord in performing such other acts shall be payable by Tenant to
Landlord within thirty (30) days after demand therefor as Additional Rent.

(j) Rights and Remedies Cumulative. All rights, options and remedies of Landlord
contained in this Paragraph 12 and elsewhere in this Lease shall be construed
and held to be cumulative, and no one of them shall be exclusive of the other
(except that Landlord may not collect a Deficiency for any period of time for
which the Present Value was calculated and collected ), and Landlord shall have
the right to pursue any one or all of such remedies or any other remedy or
relief which may be provided by law or in equity, whether or not stated in this
Lease. Nothing in this Paragraph 12 shall be deemed to limit or otherwise affect
Tenant’s indemnification of Landlord pursuant to any provision of this Lease.

(k) Costs Upon Default and Litigation. Tenant shall pay to Landlord as
Additional Rent all the expenses incurred by Landlord in connection with any
default by Tenant hereunder or the exercise of any remedy by reason of any
default by Tenant hereunder, including reasonable attorneys’ fees and expenses.
If Landlord shall be made a party to any litigation commenced against Tenant or
any litigation pertaining to this Lease or the Premises, at the option of
Landlord, Tenant, at its expense, shall provide Landlord with counsel approved
by Landlord and shall pay all costs incurred or paid by Landlord in connection
with such litigation.

13. ACCESS; CONSTRUCTION. Landlord reserves from the leasehold estate hereunder,
in addition to all other rights reserved by Landlord under this Lease, the right
to use the roof and exterior walls of the Premises and the area beneath,
adjacent to and above the Premises, including without limitation the
Installation Areas so long as such use does not materially interfere with the
right of Tenant to use the Premises for the purposes permitted under this Lease.
Landlord also reserves the right to install, use, maintain, repair, replace and
relocate equipment, machinery, meters, pipes, ducts, plumbing, conduits and
wiring through the Premises, which serve other portions of the Building in a
manner and in locations which do not unreasonably

 

-42-



--------------------------------------------------------------------------------

interfere with Tenant’s use of the Premises. In addition, Landlord shall have
free access to any and all mechanical installations of Landlord or Tenant,
including, without limitation, machine rooms, telephone rooms and electrical
closets so long as in exercise of such access right. Landlord does not
materially interfere with Tenant’s right to use the Premises for the purposes
permitted under this Lease. Tenant agrees that there shall be no construction of
partitions or other obstructions which materially interfere with or which
threaten to materially interfere with Landlord’s free access thereto, or
materially interfere with the moving of Landlord’s equipment to or from the
enclosures containing said installations. Landlord shall at all reasonable
times, during normal business hours and after reasonable written or oral notice,
have the right to enter the Premises to inspect the same, to supply janitorial
service and any other service to be provided by Landlord to Tenant hereunder, to
exhibit the Premises to prospective purchasers, lenders or tenants, to post
notices of non-responsibility, to alter, improve, restore, rebuild or repair the
Premises or any other portion of the Building or the Land, or to maintain or
repair the Building or the Common Areas in connection with construction or
excavation work adjacent to or near the Building, or to do any other act
permitted or contemplated to be done by Landlord hereunder, all without being
deemed guilty of an eviction of Tenant and without liability for abatement of
Rent or otherwise (except as otherwise expressly provided in Paragraph 7(f)).
For such purposes, Landlord may also erect scaffolding and other necessary
structures where reasonably required by the character of the work to be
performed, and during such operations may enter upon the Premises and take into
and upon or through the Premises, all materials required to make such repairs,
maintenance, alterations or improvements, and may close public entry ways, other
public areas, restrooms, stairways or corridors. If Tenant shall abandon the
Premises at any time or vacate the Premises during the last three (3) months of
the Term, Landlord shall thereupon have the right to enter the Premises to
decorate, remodel, repair or alter the Premises. Landlord shall conduct all such
inspections and/or improvements, alterations and repairs so as to minimize, to
the extent reasonably practical and without material additional expense to
Landlord, any interruption of or interference with the business of Tenant.
Tenant hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby. For each of such purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises (excluding Tenant’s vaults and safes,
access to which shall be provided by Tenant upon Landlord’s reasonable request).
Landlord shall have the right to use any and all means which Landlord may deem
proper in an emergency in order to obtain entry to the Premises or any portion
thereof (provided Landlord shall notify Tenant of such entry as soon as
reasonably practical thereafter), and Landlord shall have the right, at any time
during the Lease Term, to provide whatever access control measures it deems
reasonably necessary to the Building, without any interruption or abatement in
the payment of Rent by Tenant. Any entry into the Premises obtained by Landlord
by any of such means shall not under any circumstances be construed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or any eviction
of Tenant from the Premises or any portion thereof. No provision of this Lease
shall be construed as obligating Landlord to perform any repairs, Alterations or
decorations to the Premises or the Building or the Land except as otherwise
expressly agreed to be performed by Landlord pursuant to the provisions of this
Lease.

 

-43-



--------------------------------------------------------------------------------

14. BANKRUPTCY

(a) If at any time on or before the Commencement Date there shall be filed by or
against Tenant in any court, tribunal, administrative agency or any other forum
having jurisdiction, pursuant to any applicable law, either of the United States
or of any state, a petition in bankruptcy or insolvency or for reorganization or
for the appointment of a receiver, trustee or conservator of all or a portion of
Tenant’s property, or if Tenant makes an assignment for the benefit of
creditors, this Lease shall ipso facto be canceled and terminated and in such
event neither Tenant nor any person claiming through or under Tenant or by
virtue of any applicable law or by an order of any court, tribunal,
administrative agency or any other forum having jurisdiction, shall be entitled
to possession of the Premises and Landlord, in addition to the other rights and
remedies given by Paragraph 12 hereof or by virtue of any other provision
contained in this Lease or by virtue of any applicable law, may retain as
damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.

(b) If, after the Commencement Date, or if at any time during the term of this
Lease, there shall be filed against Tenant in any court, tribunal,
administrative agency or any other forum having jurisdiction, pursuant to any
applicable law, either of the United States or of any state, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, trustee or conservator of all or a portion of Tenant’s property, and
the same is not dismissed after sixty (60) calendar days, or if Tenant makes an
assignment for the benefit of creditors, this Lease, at the option of Landlord
exercised within a reasonable time after notice of the happening of any one or
more of such events, may be canceled and terminated and in such event neither
Tenant nor any person claiming through or under Tenant or by virtue of any
statute or of an order of any court shall be entitled to possession or to remain
in possession of the Premises, but shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies granted by
Paragraph 12 hereof or by virtue of any other provision contained in this Lease
or by virtue of any applicable law, may retain as damages any Rent, Security
Deposit or moneys received by it from Tenant or others on behalf of Tenant.

15. INTENTIONALLY OMITTED.

16. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

(a) Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all mortgages, deeds of trust, master leases,
ground leases or other security documents and any and all modifications,
renewals, extensions, consolidations and replacements thereof (collectively,
“Security Documents”) which now or hereafter constitute a lien upon or encumber
the Land, the Building or the Premises. Such subordination shall be effective
without the necessity of the execution by Tenant of any additional document for
the purpose of evidencing or effecting such subordination. In addition, the
holder of any such Security Documents (e.g. mortgagee, trustee, master lessor or
the like, hereinafter, a “Holder”), may effect, by providing notice thereof to
Tenant to subordinate or cause to be subordinated any such Security Documents to
this Lease and in such case, in the event of the termination or transfer of
Landlord’s estate or interest in the Land or the Building by reason of any
termination or foreclosure of any such Security Documents, Tenant shall,
notwithstanding such subordination, attorn to and become the Tenant of the
successor-in-interest to Landlord.

 

-44-



--------------------------------------------------------------------------------

Furthermore, Tenant shall within fifteen (15) days of demand therefor execute
any instruments or other documents which may be required by Landlord or the
Holder of any Security Document and specifically shall execute, acknowledge and
deliver within fifteen (15) days of demand therefor a subordination of this
lease in the form required by the Holder of the Security Document requesting the
document; the failure to do so by Tenant within such time period shall be a
material default hereunder.

(b) Upon the written request of Tenant, Landlord agrees to use commercially
reasonable efforts to obtain the Holder of the Security Documents written
agreement that, subject to such reasonable qualifications as the Holder may
impose, in the event that the Holder or any other party shall succeed to the
interest of Landlord hereunder pursuant to such Mortgage, so long as no Event of
Default exists hereunder, Tenant’s right to possession of the Premises shall not
be disturbed and Tenant’s other rights hereunder shall not be adversely affected
by any foreclosure of such Security Document. For purposes hereof, the term
“commercially reasonable efforts” shall not include the payment of any sum of
money or the consent to less favorable terms and conditions with respect to the
obligations or indebtedness secured or created by the Security Document. In the
event that, despite using commercially reasonable efforts, Landlord is unable to
obtain such an agreement, then this Lease nonetheless shall be subordinate as
aforesaid.

(c) If as a result of a proceeding brought for default under any ground or
master lease to which this Lease is subject, the interest of the Landlord is
transferred or in the event of such transfer by reason of foreclosure or the
exercise of the power of sale under any mortgage, deed of trust or other
Security Document made by Landlord covering the Premises, Tenant shall attorn to
and recognize such transferee as Landlord under this Lease, provided such
transferee expressly agrees in writing to be bound to all future obligations by
the terms of this Lease, provided, however, it shall be a condition of the
obligation of the transferee to be so bound that, if so requested by the
transferee, Tenant shall enter into a new lease with that transferee or any
successor to such transferee on the same terms and conditions as are contained
in this Lease (for the unexpired term of this Lease then remaining). Tenant
hereby waives its rights under any current or future law which gives or purports
to give Tenant any right to terminate or otherwise adversely affect this Lease
and the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale.

(d) Tenant shall, upon not less than ten (10) days’ prior notice by Landlord,
execute, acknowledge and deliver to Landlord a statement in writing certifying
to those facts for which certification has been requested by Landlord or any
current or prospective purchaser, holder of any Security Document, ground lessor
or master lessor, or stating any limitations on any certification, including,
but without limitation, that (i) this Lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified and stating the modifications), (ii) the dates to which the
Base Rent, Additional Rent and other charges hereunder have been paid, if any,
and (iii) whether or not to the best knowledge of Tenant, Landlord is in default
in the performance of any covenant, agreement or condition contained in this
Lease and, if so, specifying each such default of which Tenant may have
knowledge. The form of the statement attached hereto as Exhibit D is hereby
approved by Tenant for use pursuant to this sub-paragraph (d); however, at
Landlord’s option, Landlord shall have the right to use other forms for such
purpose. Tenant’s failure to execute and deliver such statement within such time
shall, at the option of Landlord, constitute a material default under

 

-45-



--------------------------------------------------------------------------------

this Lease and, in any event, shall be conclusive upon Tenant that this Lease is
in full force and effect without modification except as may be represented by
Landlord in any such certificate prepared by Landlord and delivered to Tenant
for execution. Any statement delivered pursuant to this Paragraph 16 may be
relied upon by any prospective purchaser of the fee or of the Building or any
mortgagee, ground lessor or other like encumbrances thereof or any assignee of
any such encumbrance upon the Building or the Land.

17. SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

(a) In the event of a sale or conveyance by Landlord of the Building or the
Land, Landlord shall be released from any and all liability under this Lease
thereafter accruing under this Lease. If the Security Deposit has been deposited
by Tenant to Landlord prior to such sale or conveyance, Landlord shall transfer
the Security Deposit to the purchaser, and upon delivery to Tenant of notice
thereof, Landlord shall be discharged from any further liability in reference
thereto.

(b) Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Building and not thereafter. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

(c) Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Landlord or
Landlord’s members or partners, and Tenant shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Landlord or against Landlord’s members or partners or against any other persons
or entities having any interest in Landlord, or against any of their personal
assets for satisfaction of any liability with respect to this Lease. Any
liability of Landlord for a default by Landlord under this Lease, or a breach by
Landlord of any of its obligations under the Lease, shall be limited solely to
its interest in the Land and Building, and in no event shall any personal
liability be asserted against Landlord in connection with this Lease nor shall
any recourse be had to any other property or assets of Landlord, its partners,
directors, officers, trustees, members, shareholders or any other persons or
entities having any interest in Landlord. Tenant’s sole and exclusive remedy for
a default or breach of this Lease by Landlord shall be either (i) an action for
damages, or (ii) an action for injunctive relief; Tenant hereby waiving and
agreeing that Tenant shall have no offset rights or right to terminate this
Lease on account of any breach or default by Landlord under this Lease, except
as provided herein. Under no circumstances whatsoever shall Landlord or Tenant
ever be liable for punitive, consequential or special damages under this Lease
(except as provided under Paragraph 19(f)) and Tenant and Landlord waive any
rights they may have to such damages under this Lease in the event of a breach
or default by each other under this Lease.

 

-46-



--------------------------------------------------------------------------------

(d) Tenant shall also concurrently give such notice under the provisions of
Paragraph 17(b) to each beneficiary under a Security Document encumbering the
Land or the Building of whom Tenant has received written notice (such notice to
specify the address of the beneficiary). In the event Landlord shall fail to
cure any breach or default within the time period specified in sub-paragraph
(b), then prior to the pursuit of any remedy therefor by Tenant, each such
beneficiary shall have an additional thirty (30) days within which to cure such
default, or if such default cannot reasonably be cured within such period, then
each such beneficiary shall have such additional time as shall be necessary to
cure such default, provided that within such thirty (30) day period, such
beneficiary has commenced and is diligently pursuing the remedies available to
it which are necessary to cure such default (including, without limitation, as
appropriate, commencement of foreclosure proceedings).

18. PARKING; COMMON AREAS

(a) The parking garage associated with the Building (the “Parking Garage”) is
leased to and operated by a third, party (the “Parking Garage Operator”),
pursuant to which Landlord has certain rights to designate a certain number of
parking spaces for use by tenants in the Building. Commencing on the
Commencement Date, Landlord shall designate for Tenant’s use parking passes for
the number of parking spaces in the Parking Garage specified in Item 14 of Basic
Lease Provisions, which shall be on an unreserved, non-exclusive basis. Monthly
parking charges shall be paid directly to the Parking Garage Operator either by
Tenant, to the extent that Tenant designates itself, as an entity, as the holder
of certain passes, or by the individual designated by Tenant as the holder of
designated parking passes, in any case at prevailing rates of the Parking Garage
Operator from time to time. A default by Tenant, its officers or employees in
the agreement with such operator shall relieve Landlord from any liability to
provide parking spaces under this Lease. Notwithstanding anything to the
contrary set forth in this Lease, Tenant shall have the right to arrange
directly with the Parking Garage Operator to rent additional parking spaces in
the Parking Garage on a month-to-month basis

(b) Subject to sub-paragraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, fire vestibules, restrooms (excluding restrooms
on any full floors leased by a tenant), mechanical areas, ground floor
corridors, elevators and elevator foyers, electrical and janitorial closets,
telephone and equipment rooms, loading and unloading areas, the plaza areas
surrounding the Building and located on the Land, ramps, drives, stairs, and
similar access ways and service ways and other common areas and facilities in
and adjacent to the Building and located on the Land as are designated from time
to time by Landlord for the general nonexclusive use and enjoyment of Landlord,
Tenant and the other tenants of the Building and their respective employees,
agents, representatives, licensees and invitees (“Common Areas”). The use of
such Common Areas shall be subject to the Rules and Regulations (as defined in
Paragraph 19(t)) and the provisions of any covenants, conditions and
restrictions affecting the Building or the Land, which Rules and Regulations
Landlord agrees to uniformly enforce. Tenant shall keep all of the Common Areas
free and clear of any obstructions created or permitted by Tenant or resulting
from Tenant’s operations, and shall use the Common Areas only

 

-47-



--------------------------------------------------------------------------------

for normal activities and ingress and egress by Tenant and its employees,
agents, representatives, licensees and invitees to and from the Premises, the
Building or the Land. If, in the reasonable opinion of Landlord, unauthorized
persons are using the Common Areas by reason of the presence of Tenant in the
Premises, Tenant, upon demand of Landlord, shall correct such situation by
appropriate action or proceedings against all such unauthorized persons. Nothing
herein shall affect the rights of Landlord at any time to remove any such
unauthorized persons from said areas or to prevent the use of any of said areas
by unauthorized persons. Landlord reserves the right to make such changes,
alterations, additions, deletions, improvements, repairs or replacements in or
to the Building (including the Premises so long as such change does not in any
material way adversely affect Tenant’s use of the Premises) and the Common Areas
as Landlord may reasonably deem necessary or desirable, including, without
limitation, adding floors and making changes in the location, size, shape and
number of entrances, loading areas, landscaped areas and walkways, changes and
reductions in corridors and lobbies and the installation of kiosks, planters,
sculptures, displays, escalators, mezzanines, and other structures, facilities,
amenities and features therein, and changes for the purpose of connection with
or entrance into or use of the Property in conjunction with any adjoining or
adjacent building or buildings, now existing or hereafter constructed; provided,
however, that (i) there shall be no unreasonable permanent obstruction of access
to or use of the Premises resulting therefrom, and (ii) Landlord shall use
commercially reasonable efforts to minimize any interruption with Tenant’s use
of the Premises. Notwithstanding any provision of this Lease to the contrary,
the Common Areas shall not in any event be deemed to be a portion of or included
within the Premises leased to Tenant and the Premises shall not be deemed to be
a portion of the Common Areas. This Lease is granted subject to the terms
hereof, the rights and interests of third parties under existing liens, ground
leases, easements and encumbrances affecting such property, all zoning
regulations, rules, ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction over the Land or Building or any part thereof.

(c) Landlord shall have the exclusive rights to the airspace above and around,
and the subsurface below, the Premises and other portions of the Building and
Land.

19. MISCELLANEOUS

(a) Attorneys’ Fees. In the event of any legal action or proceeding brought by
either party against the other arising out of this Lease, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs (including,
without limitation, court costs and expert witness fees) incurred in such
action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.

(b) Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. No act or thing done by Landlord or
Landlord’s agents during the term of this Lease shall be deemed an acceptance of
a surrender of the Premises, unless in writing signed by Landlord. The delivery
of the keys to any employee or agent of Landlord shall not operate as a
termination of the Lease or

 

-48-



--------------------------------------------------------------------------------

a surrender of the Premises. The acceptance of any Rent by Landlord following a
breach of this Lease by Tenant shall not constitute a waiver by Landlord of such
breach or any other breach unless such waiver is expressly stated in a writing
signed by Landlord.

(c) Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile. The date of giving any Notice shall be deemed to be the date
upon which delivery is actually made by one of the methods described in this
Paragraph 19(c) (or attempted if said delivery is refused or rejected). If a
Notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day. All notices, demands, requests, consents,
approvals, disapprovals, or certificates shall be addressed at the respective
addresses specified in Item 15 of the Basic Lease Provisions or to such other
addresses as may be specified by written notice from Landlord to Tenant or
Tenant to Landlord. Either party may change its address by giving reasonable
advance written Notice of its new address in accordance with the methods
described in this Paragraph; provided, however, no notice of either party’s
change of address shall be effective until fifteen (15) days after the
addressee’s actual receipt thereof. For the purpose of this Lease, Landlord’s
counsel may provide Notices to Tenant on behalf of Landlord and such notices
shall be binding on Tenant as if such notices have been provided directly by
Landlord.

(d) Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Building, if any, provided that Landlord shall have at least one security guard
assigned to the lobby of the Building at all times. IN ALL EVENTS, LANDLORD
SHALL NOT BE LIABLE TO TENANT, AND TENANT HEREBY WAIVES ANY CLAIM AGAINST
LANDLORD, FOR (I) ANY UNAUTHORIZED OR CRIMINAL ENTRY OF THIRD PARTIES INTO THE
PREMISES OR THE BUILDING, (II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF
PROPERTY IN AND ABOUT THE PREMISES, THE BUILDING OR THE LAND, BY OR FROM ANY
UNAUTHORIZED OR CRIMINAL ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION,
INACTION, FAILURE, BREAKDOWN, MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS
CONTROL OR COURTESY GUARD SERVICES PROVIDED BY LANDLORD, IF ANY. Tenant shall
provide such supplemental security services and shall install within the
Premises such supplemental security equipment, systems and procedures as may
reasonably be required for the protection of its employees and invitees,
provided that Tenant shall coordinate such services and equipment with any
security provided by Landlord. The determination of the extent to which such
supplemental security equipment, systems and procedures are reasonably required
shall be made in the sole judgment, and shall be the sole responsibility, of
Tenant. Tenant acknowledges that it has neither received nor relied upon any
representation or warranty made by or on behalf of Landlord with respect to the
safety or security of the Premises or the Building or any part thereof or the
extent or effectiveness of any security measures or procedures now or hereafter
provided by Landlord, and further acknowledges that Tenant has made its own
independent determinations with respect to all such matters. Without limiting
the generality of the foregoing, Landlord shall have the right to limit or
prevent access to the Property, shut down elevator service, activate elevator
emergency controls, or otherwise take such action or preventative measures
deemed necessary by Landlord for the safety of tenants or other occupants

 

-49-



--------------------------------------------------------------------------------

of the Property or the protection of the Property and other property located
thereon or therein, in case of fire, invasion, insurrection, riot, civil
disorder, public excitement or other dangerous condition, or threat thereof.

(e) Storage. Any storage space at any time leased to Tenant hereunder shall be
used exclusively for storage. Notwithstanding any other provision of this Lease
to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.

(f) Holding Over. If Tenant retains possession of the Premises after the
termination or expiration of the Lease Term, then Tenant shall, at Landlord’s
election become a tenant at sufferance (and not a tenant at will), such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to double the
Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments
(including payment of Additional Rent) shall continue under the terms of this
Lease. In addition, Tenant shall be liable for all damages incurred by Landlord
as a result of such holding over. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Paragraph shall not be construed as
consent for Tenant to retain possession of the Premises.

(g) Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE, WHICH DISCLAIMER
IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY TENANT SHALL BE
CONCLUSIVE EVIDENCE THAT TENANT:

(i) ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD IMPROVEMENTS AS SUITABLE
FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;

(ii) ACCEPTS THE PREMISES AND BUILDING AS BEING IN GOOD AND SATISFACTORY
CONDITION, PROVIDED HOWEVER ALL SYSTEMS AND EQUIPMENT SERVING THE PREMISES FOR
WHICH LANDLORD IS RESPONSIBLE UNDER THIS LEASE SHALL BE IN GOOD WORKING ORDER;

(iii) WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES EXISTING NOW OR
IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL NOT BE DEEMED TO
WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO NOT INTERFERE
WITH TENANT’S OCCUPANCY OF THE PREMISES; AND

(iv) WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.

 

-50-



--------------------------------------------------------------------------------

(h) Quiet Possession. Provided Tenant pays the Rent reserved hereunder when due
or within any applicable period of notice and grace and Tenant and observing and
performing all of the covenants, conditions and provisions on Tenant’s part to
be observed and performed hereunder within applicable periods of notice and
grace, Tenant shall have quiet possession of the Premises for the term hereof
without hindrance or ejection by any person lawfully claiming under Landlord,
subject to the provisions of this Lease and to the provisions of any
(i) covenants, conditions and restrictions, (ii) master lease, or (iii) Security
Documents to which this Lease is subordinate or may be subordinated.
Notwithstanding the foregoing, Landlord shall have the right to grant to any
person or entity the right to conduct any business or render any service at the
Property, whether or not it is the same or similar to the use made of the
Premises by the Tenant; and shall have access to any mail chutes located on the
Premises according to the rules of the United States Postal Service.

(i) Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Land and Building recorded in the Real Property Records
of the County in which the Building is located, prior to and subsequent to the
date hereof, including, without limitation, all covenants, conditions and
restrictions. Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record to the extent such covenants,
conditions and restrictions or other matters of record do not conflict with
Tenant’s rights and obligations under this Lease. Landlord reserves the right,
from time to time, to grant such easements, rights and dedications as Landlord
deems necessary or desirable, and to cause the recordation of parcel maps and,
covenants, conditions and restrictions affecting the Premises, the Building or
the Land, as long as such easements, rights, dedications, maps and covenants,
conditions and restrictions do not materially interfere with the use of the
Premises by Tenant. At Landlord’s request, Tenant shall join in the execution of
any of the aforementioned documents.

(j) Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. Tenant shall attorn to each
purchaser, successor or assignee of Landlord.

(k) Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease, excepting only
the Landlord’s broker named in Item 13 of the Basic Lease Provisions and that it
knows of no other real estate broker or agent who is or might be entitled to a
commission in connection with this Lease. Landlord shall be responsible for all
brokerage commissions or similar payments due to such broker named in Item 13 of
the Basic Lease Provisions. Tenant hereby agrees to indemnify, defend and hold
Landlord harmless for, from and against all claims for any brokerage
commissions, finders’ fees or similar payments by any persons acting on behalf
of Tenant, and all costs, expenses and liabilities incurred in connection with
such claims, including reasonable attorneys’ fees and costs, if it is determined
that Tenant’s warranty above is untrue. Landlord hereby agrees to indemnify,
defend and hold Tenant harmless for, from and against all claims for any
brokerage commissions,

 

-51-



--------------------------------------------------------------------------------

finders’ fees or similar payments by any persons acting on behalf of Landlord,
and all costs, expenses and liabilities incurred in connection with such claims,
including reasonable attorneys’ fees and costs.

(l) Building Name and Signage. Landlord shall have the right at any time to
install, affix and maintain any and all signs on the exterior and on the
interior of the Building as Landlord may, in Landlord’s sole discretion, desire.
Tenant shall not use the name of the Building or use pictures or illustrations
of the Building in advertising or other publicity or for any purpose other than
as the address of the business to be conducted by Tenant in the Premises,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld’. Additionally, Landlord shall have the exclusive right at
all times during the Lease Term to change, modify, add to or otherwise alter the
name, number, or designation of the Building, and Landlord shall not be liable
for claims or damages of any kind which may be attributed thereto or result
therefrom. Notwithstanding the foregoing, Landlord hereby consents to Tenant
placing signage on the exterior of the Premises at Tenant’s entrance doors, at
Tenant’s sole cost and expense, in accordance with Landlord’s reasonable rules
with respect thereto and Tenant may, at its option have signage on the
electronic Building directory provided for tenants in the lobby of the Building
and standard elevator lobby signage in the applicable floor.

(m) Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

(n) Time. Time is of the essence of this Lease and each and all of those
provisions of the Lease that are time dependent.

(o) Interpretation; Defined Terms and Marginal Headings. The words “Landlord”
and “Tenant” as used herein shall include the plural as well as the singular and
for purposes of Articles 5, 7, 13 and 18, the term Landlord shall include
Landlord, its employees, contractors and agents. The marginal headings and
titles to the articles of this Lease are not a part of this Lease and shall have
no effect upon the construction or interpretation of any part hereof. Wherever
this Lease requires Landlord to provide a customary service or to act in a
reasonable manner (whether in incurring an expense, establishing a rule or
regulation, providing an approval or consent, or performing any other act), this
Lease shall be deemed also to provide that whether such service is customary or
such conduct is reasonable shall be determined by reference to the practices of
owners of buildings that (i) are comparable to the Building in size, age, class,
quality and location, and (ii) at Landlord’s option, have been, or are being
prepared to be, certified under the U.S. Green Building Council’s Leadership in
Energy and Environmental Design (LEED) rating system or a similar rating system.

(p) Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the Commonwealth of
Massachusetts. This Lease contains all of the agreements of the parties hereto
with respect to any matter covered or mentioned in this Lease. No prior
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest. The illegality, invalidity or
unenforceability of any provision of this Lease shall in no way impair or
invalidate any other provision of this Lease, and such remaining provisions
shall remain in full force and effect.

 

-52-



--------------------------------------------------------------------------------

(q) Authority. If Tenant is a corporation or limited liability company, Tenant
and each individual executing this Lease on behalf of Tenant hereby covenants
and warrants that Tenant is a duly authorized and existing corporation or
limited liability company, that Tenant has and is qualified to do business in
the State, that the corporation or limited liability company has full right and
authority to enter into this Lease, and that each person signing on behalf of
the corporation is authorized to do so. If Tenant is a partnership or trust,
each individual executing this Lease on behalf of Tenant hereby covenants and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of Tenant in accordance with the terms of such entity’s partnership or trust
agreement. Tenant shall provide Landlord on demand with such evidence of such
authority as Landlord shall reasonably request, including, without limitation,
resolutions, certificates and opinions of counsel. This Lease shall not be
construed to create a partnership, joint venture or similar relationship or
arrangement between Landlord and Tenant hereunder.

(r) Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them. In like manner, if
Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.

(s) Rental Allocation. For purposes of Section 467 of the Internal Revenue Code
of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.

(t) Rules and Regulations. Tenant agrees to comply with all rules and
regulations of general applicability to tenants and other users of the Building
from time to time made by Landlord (the “Rules and Regulations”), as the same
may be amended or supplemented from time to time upon reasonable notice to
Tenant. Landlord shall not be liable to Tenant for the failure of any other
tenant or any of its assignees, subtenants, or their respective agents,
employees, representatives, invitees or licensees to conform to the Rules and
Regulations.

(u) Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys experienced in lease
transactions of office space in the Commonwealth of Massachusetts. Accordingly,
neither party shall be deemed to be the author of this Lease and this Lease
shall not be construed against either party. Furthermore, each of the provisions
was negotiated in view of the entire transaction including the type and location
of the property, the rental, the term and the respective rights, obligations and
remedies of the Landlord and Tenant. As a result, the rights, obligations and
remedies agreed to herein are, as negotiated, a part of the transaction as a
whole. Neither party intends that the absence of a termination remedy being
specified herein for a particular action or lack of action by the other

 

-53-



--------------------------------------------------------------------------------

party implies that the parties intended any such remedy to be inferred. Without
limiting the generality of the foregoing, in no event shall Tenant have the
right to terminate or cancel this lease as a result of any default by Landlord
or breach by Landlord of its covenants or any warranties or promises hereunder,
except in the case of a wrongful eviction of Tenant from the demised premises
(constructive or actual) by Landlord or as expressly provided in this Lease.

(v) Financial Statements. Upon Landlord’s written request, Tenant shall promptly
furnish Landlord, from time to time, with the most current audited financial
statements prepared in accordance with generally accepted accounting principles,
certified by Tenant and an independent auditor to be true and correct,
reflecting Tenant’s then current financial condition. So long as Tenant is a
public company and financials are readily available, Tenant shall not be
required to separately provide such financials.

(w) Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorism, terrorist activities,
inability to obtain services, labor, or materials or reasonable substitutes
therefore, governmental actions, civil commotions, fire, flood, earthquake or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
as to Tenant’s obligations under Article 6 and Article 8 of this Lease and
Paragraph 19(f) of this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

(x) Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of which shall constitute but one and
the same instrument.

(y) Waiver of Right to Jury Trial. LANDLORD AND TENANT WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR HEARING
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, INCLUDING WITHOUT LIMITATION
ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT
OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.

(z) Office and Communications Services. Landlord has advised Tenant that certain
office and communications services may be offered to tenants of the Building by
a concessionaire under contract to Landlord (“Provider”). Tenant shall be
permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree. Tenant
acknowledges and agrees that: (i) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (ii) the Provider is not
acting as the agent or

 

-54-



--------------------------------------------------------------------------------

representative of Landlord in the provision of such services, and Landlord shall
have no liability or responsibility for any failure or inadequacy of such
services, or any equipment or facilities used in the furnishing thereof, or any
act or omission of Provider, or its agents, employees, representatives, officers
or contractors; (iii) Landlord shall have no responsibility or liability for the
installation, alteration, repair, maintenance, furnishing, operation, adjustment
or removal of any such services, equipment or facilities; and (iv) any contract
or other agreement between Tenant and Provider shall be independent of this
Lease, the obligations of Tenant hereunder, and the rights of Landlord
hereunder, and, without limiting the foregoing, no default or failure of
Provider with respect to any such services, equipment or facilities, or under
any contract or agreement relating thereto, shall have any effect on this Lease
or give to Tenant any offset or defense to the full and timely performance of
its obligations hereunder, or entitle Tenant to any abatement of rent or
additional rent or any other payment required to be made by Tenant hereunder, or
constitute any accrual or constructive eviction of Tenant, or otherwise give
rise to any other claim of any nature against Landlord.

(aa) OFAC Compliance.

(i) Certification. Tenant certifies, represents, warrants and covenants that:

(i) It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

(ii) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

(ii) Indemnity. Tenant hereby agrees to defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and the Landlord
Indemnitees from and against any and all Claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.

(bb) No Easement For Light, Air And View. This Lease conveys to Tenant no rights
for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

(cc) Nondisclosure of Lease Terms. Tenant agrees that the terms of this Lease
are confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate with other tenants. Tenant hereby agrees that Tenant and its partners,
officers, directors, employees, agents, real estate brokers and sales persons
and attorneys shall not disclose the terms of this Lease to any other

 

-55-



--------------------------------------------------------------------------------

person without Landlord’s prior written consent, except to any accountants of
Tenant in connection with the preparation of Tenant’s financial statements or
tax returns, to an assignee of this Lease or subtenant of the Premises, to
attorneys and other professional engaged by Tenant to negotiate or work on this
Lease, or to an entity or person to whom disclosure is require by applicable law
or in connection with any action brought to enforce this Lease.

(dd) ERISA. Tenant is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, which is subject to Section 4975 of the Internal
Revenue Code of 1986; and (b) the assets of Tenant do not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code of 1986; and (c) Tenant is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Tenant do not constitute plan assets of one or more such plans; or
(d) transactions by or with Tenant are not in violation of state statutes
applicable to Tenant regulating investments of and fiduciary obligations with
respect to governmental plans.

(ee) Landlord Representations and Warrantees. Landlord represents and warrants
to Tenant that (i) Landlord and the party executing on behalf of Landlord are
fully and properly authorized to execute and enter into this Lease on behalf of
and to deliver this Lease to Tenant, and (ii) Landlord is the sole owner of the
property and owns a fee simple interest therein.;

[SIGNATURE PAGE TO FOLLOW]

 

-56-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO OFFICE LEASE

BY AND BETWEEN T-C 33 ARCH STREET LLC, AS LANDLORD,

AND JUNIPER PHARMACEUTICALS, INC., AS TENANT

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Date of this Lease.

 

LANDLORD:

T-C 33 ARCH STREET LLC,

a Delaware limited liability company

By: Teachers Insurance and Annuity Association of America, Managing Investor By:
 

/s/ Kevin Smith

  Kevin Smith, Senior Director  

10/15/15

TENANT:

JUNIPER PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Frank Condella

 

Frank Condella, President and Chief Executive Officer

hereunto duly authorized

[Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A-1

FLOOR PLAN OF THE PREMISES

 

LOGO [g26047exa_pg060.jpg]

 

A-1-1-



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF THE LAND

Parcel B:

A certain parcel of real property situated in Boston, Suffolk County,
Massachusetts, shown as Parcel B on a plan by Howe Surveying Associates, Inc.
entitled “Amended Agreement Plan” (sheets 1 and 2) dated January 2, 2001 and
recorded with the Boundary Line Agreement (the “Boundary Line Agreement”) by and
between 350 Washington Street, LLC and 33 Arch Street, LLC, dated as of
January 18, 2001, which Boundary Line Agreement was recorded with the Suffolk
County Registry of Deeds in Book 25794, Page 151, and more particularly bounded
and described as follows (certain areas of which are subject to the upper and
lower boundary limitations set forth below):

WESTERLY by Washington Street by two lines measuring, respectively, one hundred
twenty-four and 95/100 (124.95) feet and twenty-five and 33/100 (25.33) feet;

NORTHERLY by a line, now or formerly, in a party wall one hundred thirty-three
and 80/100 (133.80) feet;

WESTERLY by a line, now or formerly, in a party wall three and 77/100
(3.77) feet;

NORTHERLY by a line, now or formerly, in a party wall seventy-four and 00/100
(74.00) feet;

WESTERLY by a line fourteen and 23/100 (14.23) feet

NORTHERLY by a line, now or formerly, in part in a party wall sixty-three and
97/100 (63.97) feet;

EASTERLY by a line, now or formerly, in a party wall ten and 27/100
(10.27) feet;

NORTHERLY by a line, now or formerly, in a party wall fifty-nine and 18/100
(59.18) feet;

EASTERLY by Arch Street in four lines measuring, respectively, eighty-seven and
74/100 (87.74) feet, twenty-three and 90/100 (23.90) feet, and twenty-one and
17/100 (21.17) feet, and six and 23/100 (6.23) feet;

SOUTHERLY by the centerline of New Hawley Place one hundred seventy-nine and
37/100 (179.37) feet;

NORTHWESTERLY by the southeasterly sideline of Hawley Street six and 14/100
(6.14) feet;

SOUTHWESTERLY by the line of Hawley Street thirty-four and 75/100 (34.75) feet;

 

A-2-1-



--------------------------------------------------------------------------------

SOUTHEASTERLY by the northwesterly line of Hawley Street one hundred nineteen
and 51/100 (119.51) feet;

SOUTHERLY by a curved line near the intersection of Hawley Street and Franklin
Street, thirteen and 46/100 (13.46) feet;

SOUTHWESTERLY by the sideline of Franklin Street two hundred sixteen and 60/100
(216.60) feet.

Three areas within Parcel B have upper and lower vertical boundary limits as
follows:

That portion of the parcel shown on the “Amended Agreement Plan” (sheets 1 and
2) as the “Garage Air Rights Area” and more particularly bounded as follows is
limited as shown on sheet 2, to the area between elevations 94.0 and 160.0 feet
“Boston City Base” datum.

WESTERLY by Washington Street by two lines measuring, respectively, one hundred
twenty-four and 95/100 (124.95) feet and twenty-five and 33/100 (25.33) feet;

NORTHERLY by a line, now or formerly, in a party wall one hundred thirty-three
and 80/100 (133.80) feet;

WESTERLY by a line, now or formerly, in a party wall three and 77/100
(3.77) feet;

NORTHERLY by a line, now or formerly, in a party wall sixty-six and 09/100
(66.09) feet;

SOUTHEASTERLY by Hawley Street, two hundred forty and 41/100 (240.41) feet;

SOUTHERLY by a curved line near the intersection of Hawley Street and Franklin
Street, thirteen and 46/100 (13.46) feet;

SOUTHWESTERLY by the sideline of Franklin Street two hundred sixteen and 60/100
(216.60) feet to the point of beginning.

That portion of the parcel shown on the “Amended Agreement Plan” (sheets 1 and
2) as the “Cantilever Area” and more particularly bounded as follows is limited
as shown on sheet 2 to the area between elevations 160 and 460 feet “Boston City
Base” datum:

SOUTHWESTERLY by a curved line thirty-one and 94/100 (31.94) feet;

NORTHWESTERLY by a line one hundred one and 11/100 (101.11) feet;

NORTHERLY by a curved line fifty-three and 63/100 (53.63) feet;

EASTERLY by a line one hundred nineteen and 57/100 (119.57) feet.

 

A-2-2-



--------------------------------------------------------------------------------

That portion of the parcel shown on the “Amended Agreement Plan” (sheets 1 and
2) as the “Garage Ramp Area” and more particularly bounded as follows is limited
to the areas (as shown on sheet 2) to the area between elevations 90.6 and 94.0
feet “Boston City Base” datum as more particularly shown on Section “B-B” and
Detail “1” of said sheet 2:

SOUTHWESTERLY by a line seventy-seven and 74/100 (77.74) feet;

NORTHWESTERLY by a line forty-eight and 32/100 (48.32) feet;

NORTHWESTERLY by a line one hundred six and 88/100 (106.88) feet;

NORTHEASTERLY by a line four and 97/100 (4.97) feet;

NORTHWESTERLY by a line three and 77/100 (3.77) feet;

NORTHEASTERLY by a line sixty-six and 09/100 (66.09) feet;

SOUTHEASTERLY by a line one hundred ninety and 64/100 (190.64) feet’,

The three areas within Parcel B that have upper and lower vertical boundary
limits, as set forth above, are air rights as established in accordance with the
Amended and Restated Air Rights and Reciprocal Easement Agreement between 350
Washington Street, LLC and 33 Arch Street, LLC, dated as of January 22, 2001 and
recorded with the Suffolk County Registry of Deeds (the “Registry”) in Book
25794, Page 157, as amended by the First Amendment to Amended and Restated Air
Rights and Reciprocal Easement Agreement between 350 Washington Street, LLC and
Arch Street Tower, LLC, dated as of February 28, 2001 and recorded with the
Registry on March 29, 2001 as Instrument No. 519 (collectively, the “Air Rights
Agreement”), together with all of the other rights, easements, privileges,
tenements, hereditaments, and appurtenances of Borrower arising under the Air
Rights Agreement.

Area 1:

A certain parcel of land within Hawley Street in Boston, Mass., Suffolk County,
shown as 368.79 square foot and 48.44 square foot vertical taking areas on a
plan entitled “Boston Redevelopment Authority-Central Business District-School
Franklin Urban Renewal Area-Project No. Mass R-82 A-Boston Suffolk County
Massachusetts-Taking Plan-Hawley Street”, dated January 18, 1999, by Howe
Surveying Associates, Inc. and bounded and described as follows:

Beginning at a point in the centerline of New Hawley Place at its intersection
with Hawley Street

thence running North 37°36’28” East for a distance of 12.10 feet, thence running
on a curve of 395.48 feet radius and a distance of 34.75 feet to a point on the
easterly sideline of Hawley Street;

thence running South 37°14’50” West for a distance of 12.27 feet to a point;

 

A-2-3-



--------------------------------------------------------------------------------

thence running on a curve of 407.75 feet radius and a distance of 34.80 feet to
the point of beginning.

The above-described parcel contains 417.23 square feet.

Area 2:

A certain parcel of land within Arch Street in Boston, Mass., Suffolk County,
shown as a 92 square foot vertical taking area “A” on a plan entitled “Boston
Redevelopment Authority-Central Business District-School Franklin Urban Renewal
Area-Project No. Mass R-82 A-Boston Suffolk County Massachusetts-Taking
Plan-Arch Street (Boston Proper)”, dated January 18, 1999, by Howe Surveying
Associates, Inc. and bounded and described us follows:

Beginning at a point at the northerly side of the intersection of New Hawley
Place and Arch Street

thence running North 15°06’4” East for a distance of 22.10 feet to a point;

thence running North 08°14’17” East for a distance of 12.86 feet to a point;

thence running South 02°07’10” West a distance of 34.42 feet to a point at the
intersection of New Hawley Place and Arch Street;

thence running on a curve of 457.99 feet radius and a distance of 6.34 feet to
the point of beginning.

The above-described parcel contains 92 square feet.

Area 3:

A certain parcel of land within Arch Street in Boston, Mass., Suffolk County,
shown as a 139 square foot vertical taking area “B” on a plan entitled “Boston
Redevelopment Authority-Central Business District-School Franklin Urban Renewal
Area-Project No. Mass. R-82 A-Boston Suffolk County Massachusetts-Taking
Plan-Arch Street (Boston Proper)”, dated January 18, 1999, by Howe Surveying
Associates, Inc. and bounded and described as follows:

Beginning at a point approximately 45.07 feet north of the northerly side of the
intersection of New Hawley Place and Arch Street

thence running North 04°01’47” West a distance of 52.29 feet to a point;

thence running on a curve of 567.76 feet radius and a distance of 6.14 feet to a
point;

thence running along Arch Street South 02°07’10” West for a distance of 49.47
feet to the point of beginning.

The above-described parcel contains 139 square feet.

 

A-2-4-



--------------------------------------------------------------------------------

EXHIBIT B

CLEANING SPECIFICATIONS

OFFICE AND COMMON AREA CLEANING SCOPE

 

1. DAILY CLEANING (During Normal Business Hours)

Day Porter hours: Monday – Friday, 12:00 PM – 4:00 PM (these hours are subject
to change)

Police areas in lobbies, spot cleaning where necessary

Clean glass on all entrance doors, keeping glass free of fingerprints.

Clean all areas that are not accessible at night. Areas to be determined.

Clean loading dock area as directed.

Dry mop floor as needed.

Tour restrooms twice per day, replacing paper products, cleaning sinks, sink
counters and floors as needed.

Police common area carpeting and hard floors, vacuuming, carpet sweeping, dry or
wet mopping as needed.

Sweep exterior entranceways to building.

Police exterior plaza, removing trash from receptacles as needed, also keeping
grounds free of debris.

Perform any cleaning services that may arise during Day Porter’s shift, as
directed.

 

2. NIGHTLY CLEANING

Empty all wastebaskets and containers. Change liners.

Clean all clear desk tops.

Dust all furniture, fixtures, office equipment, ledges and window sills.

Wash all glass top tables.

Thoroughly dry mop and sweep all hard surface floors

Clean and sanitize drinking fountains.

 

B-1-



--------------------------------------------------------------------------------

Straighten and organize all furniture.

Thoroughly vacuum all carpeted areas including edges.

Spot clean all walls, woodwork, doors, glass in all entranceways, and other
surfaces.

Spot clean all carpeting.

Spot clean and wet mop all office kitchen/pantry areas.

Clean and polish lobby planter bases to be kept dust free.

Clean all glass in entrance doors and partitions.

 

3. WEEKLY CLEANING

Wipe all doors, door frames and partitions.

High dusting including window sills, shelving and ledges.

Wash down all vending machines, kitchen cabinets, etc.

Polish all woodwork and all wood furniture.

Wipe down telephone equipment (on desks).

Dust artificial plants, paintings and frames, and other wall decorations.

Clean all hardware.

 

4. MONTHLY CLEANING

Dust all ceiling vents and diffusers.

Dust all window blinds.

Wash and polish all door hardware in common areas.

Wipe down fixed equipment such as fire extinguishers, light fixtures.

 

5. QUARTERLY CLEANING

Wash and preserve all baseboards.

Machine scrub all tile and/or sheet goods with mild stripping solution and
reseal with one to two coats of appropriate finish.

Strip and wax all resilient tile floor areas.

 

B-2-



--------------------------------------------------------------------------------

Wash all ceiling vents and diffusers.

 

6. SEMI-ANNUAL CLEANING

Shampoo all common area carpeting in accordance with schedule.

Strip and wax all resilient tile floor areas.

Windows will be washed on the inside and outside, twice a year – weather
permitting.

CORE BATHROOM CLEANING SCOPE

 

1. NIGHTLY CLEANING

Thoroughly sweep and wash all restroom floors nightly, using disinfectant
cleaner.

Wash and polish all mirrors, counters, and metalwork, including plumbing
fixtures.

Wash and disinfect all basins, bowls and urinals, wash all toilet seats
thoroughly, inside and outside.

Clean tile walls, partitions, dispensers, and receptacles (also liners used).

Empty and disinfect (inside and outside) all feminine napkin disposal
receptacles.

Empty trash disposal receptacles.

Replenish towel dispensers, soap dispensers, toilet paper dispensers.

Wipe fingerprints from entry doors.

Spot wash walls, doors and partitions.

Wash down sink counters.

 

2. WEEKLY CLEANING

Pour mixture of disinfectant and water into floor drain.

Thoroughly wash door, both sides.

High cleaning and dusting, tops of partitions.

Dust vents and diffusers.

 

B-3-



--------------------------------------------------------------------------------

3. MONTHLY CLEANING

Machine scrub bathroom floors to clean tile

Thoroughly wash walls, partitions, doors and other surfaces with disinfectant
cleaner.

Scrub all floor surfaces to remove build-up in grouts or edges.

EXTRA SERVICES

Tenant requiring services in excess of those described above shall request same
through the Landlord, at Tenant’s expense.

 

B-4-



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED

 

C-1-



--------------------------------------------------------------------------------

EXHIBIT D

FORM TENANT ESTOPPEL CERTIFICATE

 

TO:                        (“Landlord”)                         
                     and:                          (“Third Party”)  
                                            Re:   Property Address:   Lease
Date:                        Between                                          
                           , Landlord and  
                                                             , Tenant   Square
Footage Leased:                                            Suite No.
                       Floor:                     

The undersigned tenant (“Tenant”) hereby certifies to Third Party and Landlord
as follows:

1. The above-described Lease has not been canceled, modified, assigned, extended
or amended except                                         .

2. Base Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $        , and the amount of the security deposit is
$        .

3. Base Rent is currently payable in the amount of $        monthly exclusive of
Tenant’s Proportionate Share of Operating Expenses and Real Estate Taxes.

4. The Lease terminates on             , 20     subject to any renewal option(s)
set forth in the Lease.

5. All work to be performed for Tenant under the Lease has been performed as
required and has been accepted by Tenant, except
                                        .

 

D-1-



--------------------------------------------------------------------------------

6. The Lease is: (a) in full force and effect; (b) to Tenant’s actual knowledge,
free from default; and (c) to Tenant’s actual knowledge, Tenant has no claims
against the Landlord or offsets against rent.

7. The Base Year for Operating Expenses and the Base Year for Real Estate Taxes,
as defined in the said Lease, is                     .

8. The undersigned has no right or option pursuant to the said Lease or
otherwise to purchase all or any part of the Premises or the Building of which
the Premises are a part.

9. There are no other agreements written or oral between the undersigned and the
Landlord with respect to the Lease and/or the Premises and Building.

10. The statements contained herein may be relied upon by the Landlord and by
any prospective purchaser of the property of which the Premises is a part and
its mortgage lender.

If a blank in this document is not filled in, the blank will be deemed to read
“none”.

If Tenant is a corporation, the undersigned signatory is a duly appointed
Officer of the corporation.

 

Dated this      day of             , 20    . Tenant:  

 

By:  

 

Name:  

 

Title:  

 

 

D-2-



--------------------------------------------------------------------------------

EXHIBIT E

TENANT’S COMMENCEMENT LETTER

 

To:  

 

   (“Landlord”) Date:  

 

   Tenant’s Commencement Letter

 

 

The undersigned, as the Tenant under that certain Office Lease (the “Lease”)
dated                     , made and entered into between                     ,
a                      as Landlord, and the undersigned, as Tenant, hereby
certifies that:

 

  1. The undersigned has accepted possession and entered into occupancy of the
Premises described in the Lease.

 

  2. The Commencement Date of the Lease was                     .

 

  3. The expiration date of the Lease is                     .

 

  4. The Rent Commencement date is                     .

 

  4. The Lease is in full force and effect and has not been modified or amended.

 

  5. Landlord has performed all of its obligations to improve the Premises for
occupancy by the undersigned.

 

Very truly yours,  

 

  , a  

 

By:  

 

Name:  

 

Title:  

 

 

E-1-